     Case 3:19-cv-02074-G Document 41 Filed 12/23/19               Page 1 of 73 PageID 684


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 NATIONAL RIFLE ASSOCIATION OF
 AMERICA,
      Plaintiff and Counter-Defendant,

 and

 WAYNE LAPIERRE,
      Third-Party Defendant,

 v.
                                                       Civil Action No. 3:19-cv-02074-G
 ACKERMAN MCQUEEN, INC.,
      Defendant and Counter-Plaintiff,

 and

 MERCURY GROUP, INC., HENRY
 MARTIN, WILLIAM WINKLER,
 MELANIE MONTGOMERY, AND JESSEE
 GREENBERG
      Defendants.

      PLAINTIFF NATIONAL RIFLE ASSOCIATION OF AMERICA’S ANSWER TO
      DEFENDANT ACKERMAN MCQUEEN, INC.’S AMENDED COUNTERCLAIM

         Plaintiff National Rifle Association of America (the “NRA” or “Association”) files its

Answer to Defendant Ackerman McQueen’s Amended Counterclaim (see ECF No. 31) and states

as follows.


                                PRELIMINARY STATEMENT

A.       Amended Counterclaim.

         1.     Beneath its benign veneer, the instant case is driven by the intentional efforts of

LaPierre and current NRA board members to destroy AMc’s business in a desperate attempt to

deflect attention from the NRA’s gross financial mismanagement at the hands of LaPierre, the

                                                 1
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                         Page 2 of 73 PageID 685


longtime Executive Vice President and de facto leader of the NRA. The NRA’s lawsuit invites—

or rather, necessitates—inquiry into the conduct of LaPierre and other NRA board members. The

NRA’s victim narrative will not withstand fact-based scrutiny of the real reasons why the parties’

operating agreement (the “Services Agreement,” as amended)1 was terminated, or any meaningful

examination of the creation, operation, and unquestioned success of NRATV (a digital network

dedicated to the advancement of Second Amendment issues), and any allegation that NRATV was

somehow a “failed endeavor.”

RESPONSE: The NRA denies the allegations in this paragraph.

       2.        Despite the parties’ decades-long relationship, two events combined to cause the

NRA to switch from friend to foe: (1) the advent of the law firm of Brewer, Attorneys and

Counselors (the “Brewer Firm”), and its principal Bill Brewer (“Brewer”) (son-in-law and

brother-in-law to the principals and owners of AMc), whose ascendency within the NRA has

caused the NRA to embark on a reckless and self-destructive path, in the process taking down

important service providers, longtime legal counsel, and dedicated NRA leaders who had been

powerful Second Amendment advocates; and (2) AMc’s refusal to cover up or acquiesce in the

financial adventurism and organizational mismanagement of the NRA’s rogue leader, LaPierre.

RESPONSE: The NRA denies the allegations in this paragraph.

       3.        This action-the fourth frivolous lawsuit launched by the NRA against AMc in the

last six months-is simply more of LaPierre and Brewer’s frivolous litigation tactics, inflammatory

public-relations maneuvers, and wasteful misuse of NRA resources. And AMc is in good

company. Under Brewer’s influence since at least early 2018, the NRA has brought lawsuits

against (1) Andrew Cuomo, the Governor of New York and New York’s Chief Insurance


       1
           See Ex. A (Services Agreement); Ex. B (Amendment No. 1 to Services Agreement).

                                                      2
     Case 3:19-cv-02074-G Document 41 Filed 12/23/19                             Page 3 of 73 PageID 686


Regulator; (2) the Lockton Companies; (3) Lt. Col. Oliver North (“North”), the NRA’s one-time

President; (4) Letitia James, the New York Attorney General; and (5) the City of San Francisco.

These lawsuits have resulted in the voluntary resignation of several NRA board members who

were unwilling to watch LaPierre ignore his fiduciary duties to the NRA or to be labeled a “co-

conspirator” for publically (sic) questioning his actions.2

RESPONSE: The NRA denies the allegations in the first and second sentences. The NRA admits

that it has filed meritorious lawsuits against (i) Defendant AMc; (ii) Andrew Cuomo and the New

York State Department of Financial Services for civil rights violations that survived a motion to

dismiss and now remains in the discovery phase of the case; (iii) the Lockton Companies; (iv) Mr.

Oliver North, a case in which the NRA recently prevailed, (v) the New York Attorney General;

and (vi) the City of San Francisco, a case that has since been resolved. The NRA denies the

remaining allegations in this paragraph.

         4.       Now forcing AMc to defend itself on yet a fourth front, LaPierre and Brewer,

enabled by the remaining NRA board members, appear intent on extorting their desired outcome

through a cocktail of vexatious litigation, Rambo-style media exploits, and strong-arm coercion

tactics. In sharp contrast to Plaintiff’s Amended Complaint, the facts supporting this Amended

Counterclaim show that AMc has been victimized by the machinations of LaPierre and Brewer—

not the other way around.

RESPONSE: The NRA denies the allegations in this paragraph.

B.       Third Party Action




         2
           See e.g., news articles describing this recent frenetic activity and Brewer’s role: Non Profit News Quarterly,
(https://nonprofitquarterly.org/why-someone-should-make-the-NRA-into-a-tv-series;                Washington        Post,
https://www.washingtonpost.com/politics/how-a-hard-charging-attorney-helped.fuel-a-civil-war-inside-the-NRA);
https://www.nytimes.com/2019/08/22/us/politics/nra-guns-wayne-lapierre.html.

                                                           3
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 4 of 73 PageID 687


       5.      The NRA’s lawsuit requires, in defense, an exposition of the fraudulent conduct of

LaPierre; his profligate misuse of NRA funds for personal and family benefit; his flaunting of non-

profit corporation law; and the reckless abandon with which he and his enabler Brewer have run

roughshod over the NRA Board of Directors and the NRA Foundation Board of Directors in

multiple respects (including failure to obtain prior board approval for his lawsuits against AMc

and firing the Board’s general counsel).

RESPONSE: The NRA denies the allegations in this paragraph.
       6.      Brewer was an odd but convenient choice for leading a scorched-earth attack on

AMc. Being related to AMc executives, he could be expected to trade personal information about

his father-in-law, Angus McQueen, which indeed occurred on at least one occasion 2018 when

Brewer was interviewing AMc employees. Now deceased, Mr. McQueen was, at the time, fighting

cancer and needing the full support, as well as the discretion, of his family. Instead, Brewer

partnered with LaPierre in an attempt to scapegoat someone who would be unable to properly

defend himself.

RESPONSE: The NRA denies the allegations in this paragraph.

       7.      LaPierre will also be exposed individually for libelous statements against AMc, his

intentional interference with third-party NRA contracts, and the fraud he has perpetrated on AMc,

particularly with respect to NRATV. This lawsuit will reveal that the true driving force behind

LaPierre’s plan to scapegoat AMc is to not only deflect attention from his own wrongdoing, but

also to inflict maximum damage on AMc in retribution for its “disloyalty,” apparently defined by

LaPierre as an unwillingness to follow him blindly. It is LaPierre, with Brewer’s assistance, whose

artifice has caused AMc serious business and reputational injury, for which he must now be held

accountable.

RESPONSE: The NRA denies the allegations in this paragraph.

                                                4
   Case 3:19-cv-02074-G Document 41 Filed 12/23/19                Page 5 of 73 PageID 688


         8.     This Amended Counterclaim and Third-Party Complaint seek to not only restore

AMc’s reputation, but to hold the NRA and LaPierre accountable for their reckless actions and the

profound collateral damage inflicted upon AMc as a result.

RESPONSE: The NRA states that it lacks knowledge or information sufficient to form a belief

about the truth of the allegation about AMc’s motives in filing the Amended Counterclaim and

Third-Party Complaint in this case and, therefore, denies the allegation and also denies the

remaining allegations in this paragraph.


                                              PARTIES


         9.     Counter-Plaintiff has appeared herein by contemporaneously filing this Amended

Answer, Amended Counterclaim, and Third-Party Counterclaim against Wayne LaPierre,

individually.

RESPONSE: No response is required.

         10.    Counter-Defendant has appeared herein and is before the Court for all purposes.

RESPONSE: The NRA admits that the NRA has appeared in this case, but denies it is “before the

Court for all purposes.”

         11.    Third Party Defendant Wayne LaPierre is a resident of the State of Virginia who

may be served with citation at his place of business, 11250 Waples Mill Rd., Fairfax, Virginia

22030.

RESPONSE: The NRA admits that Mr. LaPierre is a resident of the State of Virginia and that his

place of business is located at the specified address. The remaining allegations in this paragraph

are denied.




                                                5
     Case 3:19-cv-02074-G Document 41 Filed 12/23/19                          Page 6 of 73 PageID 689


                                           JURISDICTION AND VENUE

        12.        The counterclaims asserted herein include compulsory and permissive actions.

Venue is proper in the Northern District of Texas, Dallas Division.

RESPONSE: The NRA admits that venue is proper in this district. The remaining allegations in

this paragraph are statements or conclusions of law to which no response is required.


                                              BACKGROUND FACTS

A.      Decades of Harmony Coincide with the Emergence of LaPierre.

        13.        For nearly four decades, AMc expertly served the NRA, helping the gun rights

organization navigate troubled political and societal waters as its principal communication

strategist and crisis manager. The beginning of the relationship followed NRA management’s

decision to completely outsource its public relations work to AMc. AMc effectively crafted the

NRA message and burnished its image as the most visible Second Amendment advocacy group in

the United States.

RESPONSE:The NRA admits that for nearly four decades AMc served as the communication

strategist and crisis manager for the NRA but denies the remaining allegations in the first sentence.

The NRA denies the allegations contained in the second sentence. The NRA admits that it is the

most visible Second Amendment advocacy group in the United States but denies the remaining

allegations in this paragraph.

        14.        LaPierre, a one-time Democratic legislative aide, began his NRA career in 1977 as

a lobbyist. Described in news reports as “reserved” and “awkward,”3 he was seemingly ill-suited

to head what many describe as a strident advocacy group. Aside from his mild personality, AMc

personnel found him to be uncomfortable with AMc-developed branding programs such as “NRA


        3
            See e.g., https://www.thetrace.org/features/nra.financial.misconduct.ackerman.mcqueen.

                                                          6
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                           Page 7 of 73 PageID 690


Life of Duty,” a program created to tell stories about American military and law enforcement

professionals who defend the United States domestically and abroad. LaPierre often exhibited

defensiveness, possibly stemming from his lack of military service and multiple deferments

obtained during the Vietnam conflict. Even today, LaPierre knows little about guns or how to

actually use them.

RESPONSE: The NRA admits that Mr. LaPierre is employed by the NRA since 1977. The NRA

denies the remaining allegations in this paragraph.

       15.        In the wake of the tragedy at Sandy Hook in 2012, LaPierre personally sought to

avoid public scrutiny4 and to cease being the only voice of the organization. He turned to AMc,

which created the commentator program for that purpose. Within a short period of time, AMc—

at LaPierre’s request and with his approval—hired or contracted with several nationally recognized

talents whose job was to deliver hard-hitting commentary on Second Amendment and American

freedom issues. This marked the beginning of LaPierre’s personal involvement in assessing and

approving salaries and capabilities of those talents as, ultimately, those fees would be passed

through to the NRA.

RESPONSE: The NRA denies the allegations in this paragraph.

       16.        LaPierre also tasked AMc to develop programs that would broaden NRA’s reach.

To that end, AMc developed the theme “Stand and Fight,” which became the banner brand for the

NRA. The NRA continues to use the theme today.

RESPONSE:The NRA denies the allegations in this paragraph, except it admits that during Mr.

LaPierre’s tenure as Executive Vice President and Chief Executive Officer of the NRA, the NRA

engaged AMc to help educate the public about the NRA’s Second Amendment mission.


       4
           LaPierre flew to the Bahamas during this time to avoid having to comment on Sandy Hook.

                                                       7
     Case 3:19-cv-02074-G Document 41 Filed 12/23/19                         Page 8 of 73 PageID 691


        17.      By contrast, certain offensive messaging which disgraced the NRA was created by

other vendors at LaPierre’s direction. For example, in 1994, LaPierre and his membership-

recruitment firm (not AMc) created the now infamous direct-mailer line, “jack-booted thugs.”

LaPierre routinely urged AMc to give him “more gasoline,” knowing that this kind of incendiary

advocacy would create notoriety for the NRA . . . and, of course, enhance his personal brand. AMc

refused all directives that, in its professional opinion, would bring harm to the NRA brand.

RESPONSE: The NRA denies the allegations in this paragraph.

        18.      Despite AMc’s efforts to appeal to a broader audience, LaPierre’s polarizing

rhetoric appeared to be taking its toll. In 2014, the NRA experienced funding problems, causing

LaPierre and the NRA Treasurer, Woody Phillips (“Phillips”), to travel to Dallas to announce a

budget cut for AMc during calendar year 2015.5 With the figurative stroke of a pen, LaPierre cut

funding for NRA Life of Duty, in the process neutering a valuable, patriotic, and profitable

program as well as funding for additional sponsored programming. When confronted about the

decision to cut programs that had active sponsors, LaPierre directed AMc to “fake it,” i.e., make

it appear that the NRA Life of Duty program and others remained robust despite the significant

funding loss. AMc refused the edict to “fake it,” and instead came up with creative alternative

concepts that would serve the NRA members with a smaller budget.

RESPONSE:The NRA/Mr. LaPierre denies the allegations in this paragraph and footnote 6.

B.      Agreed Protocols, Now Conveniently Ignored, Are Developed.

        19.      During this multi-decade relationship, the parties developed working arrangements,

such as negotiating annual budgets covering a variety of tasks. LaPierre and Phillips controlled

the process, operating with full knowledge of line items. As projects were initiated, invoices would


         5
           Curiously, the costs cut were associated with NRA video channels; left untouched were many of LaPierre’s
and other NRA officials’ out-of-pocket expenditures.

                                                        8
   Case 3:19-cv-02074-G Document 41 Filed 12/23/19                           Page 9 of 73 PageID 692


issue, and payment would follow without complaint. LaPierre participated in those negotiations

and approved each annual budget. The NRA itself well understood that keeping hourly time

records as the basis of billing was not the contractual measure of payment—AMc was paid for its

results. Reflecting the understanding that strategy and creative value are determined by outcome

rather than an amount of time spent, the annual budget developed and agreed upon by the parties

was results-based in nature and determined by the fair market value6 of each proposed objective.

The type of time-based detail that the NRA now claims to be missing had simply never been

required.

RESPONSE: The NRA admits that there was a “multi-decade relationship” with AMc, but

otherwise denies the allegations in this paragraph and in footnote 7.

        20.      LaPierre, with input from AMc CEO, Angus McQueen (“Angus”), directed that

these working arrangements be set in place. The entities’ senior officers, Phillips (NRA) and

Winkler and/or Montgomery (AMc) were involved in the negotiations and oversaw budgetary,

invoicing, and payment issues.

RESPONSE: The NRA denies the allegations in this paragraph.

        21.      The parties abided by these protocols steadfastly and without disagreement for

many years as the relationship grew. Budgets would be set for specific work, AMc sent an invoice,

the NRA paid the amount budgeted for the invoiced task, and AMc completed the objective. The

relationship between the organizations was harmonious and mutually beneficial, as both parties


         6
           AMc invoicing for services rendered consists primarily of “Fair Market Value” for services such as video
programming production for NRATV, video support, Freedom’s Safest Place production, Annual Meetings event
planning/coordination/execution, and America’s First Freedom print magazine production (all of which are listed on
the 2019 Approved Budget). Some additional services AMc provided consisted of specific talent/personnel, employed
by AMc specifically on NRA’s behalf. These personnel were identified individually to NRA, along with their salary,
a specified overhead factor for each, and a profit factor for each which concluded with a total for each employee.
These transparent and approved salary allocations were the basis of the billing for what NRA refers to as “virtual
employees,” not the amount of time and/or hours these employees spent working. Any services rendered outside of
the annual approved budget were approved by Woody Phillips (and later, Craig Spray).

                                                        9
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                         Page 10 of 73 PageID 693


grew into leaders in their respective spaces. Given the transparency and fairness of the annual

budgeting process, never in their long history did either party express mistrust of the other side’s

financial dealings—until political pressure on LaPierre began mounting, that is.

RESPONSE: The NRA denies the allegations in this paragraph.

C.      NRA Asks AMc to Front Activities; LaPierre’s Passion for Secrecy.

        22.      One of the defining characteristics of the NRA/AMc relationship was the frequency

with which LaPierre and others acting at his direction asked AMc to “front” activities and expenses

for the NRA. For example, AMc would engage third parties to perform work for the NRA at

LaPierre and other NRA officials’ request, pay for the work performed by those third party(ies),

and then submit an invoice for reimbursement by the NRA. These expense reimbursements (as

opposed to charges for work actually performed by AMc) amounted to several millions of dollars

annually.7 LaPierre’s rationale for running these expenses through AMc: it was necessary for

security and “discretion” reasons. In fact, on many occasions, he told AMc that he didn’t trust his

own accounting department within the NRA.

RESPONSE: The NRA denies the allegations in this paragraph.

        23.      LaPierre, beset by apparent paranoia and a passion for secrecy, adopted a

dictatorial, micromanagement style. He began displaying an obsession with privacy, distancing

himself from the public eye and exhibiting panic at the thought of public scrutiny. A t the same

time, he was heavily involved in the formulation of policy and protocols for dealing with third

parties, including vendors like AMc. Even NRATV, now the scourge of the NRA, was created

and expanded at the sole direction of LaPierre. Not only did he sign off on every performance



        7
          Press reports influenced by the NRA have incorrectly asserted that the NRA “paid” AMc $40 million in
2017. In fact, a substantial amount of the 2017 budget was spent on expensive national broadcast advertising and
talent AMc retained for NRA projects at the NRA’s request, specifically, at the request of LaPierre.

                                                      10
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                               Page 11 of 73 PageID 694


metric of NRATV, he extolled the success of NRATV in public speeches and made numerous

presentations to the Board of Directors in support of NRATV, which seem to have been favorably

received. One board member observed, “If you took a poll of most board members, they’ll tell

you they like NRATV.”8

RESPONSE:The NRA denies the allegations in this paragraph.

       24.           LaPierre repeatedly made two things clear: (1) he was the only person with ultimate

authority to speak for the NRA and direct the AMc relationship on behalf of the NRA, unless he

specifically designated someone in writing to perform that task; and (2) any expenses he incurred,

whether personally or through AMc, were legitimate NRA expenses, and therefore subject to

reimbursement to AMc. As AMc has now learned, LaPierre’s broad representations regarding the

legitimacy of his expenses were often false.

RESPONSE:The NRA denies the allegations in this paragraph.

D.     The Services Agreement.

       25.           Over the course of years, the parties formalized their working arrangements,

embodying their protocols in a “Services Agreement,” the first of which they executed in 1999.

The latest version was updated in 20179 and amended in 201810 to confirm the protocol for the

hiring, compensation, and reimbursements due to AMc under employment agreements involving

North and Dana Loesch (“Loesch”). At the NRA’s request, through LaPierre, AMc formally

employed both of these individuals as “talents” for NRATV, the ambitious digital broadcast

network created, staffed, and administered in its most recent form (at LaPierre’s request) by AMc.




       8
           http://www.wsj.com/articles/nra.files.suit.against.ad.agency.in.rift.with.key.partner.
       9
           Ex. A.
       10
            Ex. B.

                                                          11
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 12 of 73 PageID 695


RESPONSE: The NRA admits that the parties entered into a Services Agreement in 1999 and

2017, and that the 2017 Services Agreement was amended in 2018, but otherwise denies the

allegations in this paragraph.

         26.        The Services Agreement also contained other key clauses related to the duties

imposed upon AMc to maintain the confidentiality of the NRA’s sensitive information, a provision

designating the sole NRA authority for communicating with and issuing directives to AMc, and

numerous other substantive provisions, which the NRA’s Amended Complaint has now placed at

issue.

RESPONSE: The NRA states that the Services Agreement is a document that speaks for itself,

and otherwise denies the allegations in this paragraph.

    i. Termination and Reimbursement Provisions.

         27.        The 2018 Amendment contains two provisions expressly designed to protect AMc

in the event of its expiration or termination of that agreement. First, the NRA was required to

secure and post a $3,000,000.00 letter of credit for AMc’s benefit to secure payment of outstanding

invoices over 30 days old.11 Second, “all non-cancellable” contracts entered into between AMc

and third parties for the benefit of the NRA, including the North and Loesch contracts (referred to

therein as the “AMc Third Party NRA Contracts”), obligated the NRA to pay the “compensation

payable” under the Third Party NRA Contracts.12

RESPONSE: The NRA states that the 2018 Amendment is a document that speaks for itself, and

otherwise denies the allegations in this paragraph.




         11
              Ex. B ¶ 2.
         12
              Ex. B ¶ 3.

                                                  12
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 13 of 73 PageID 696


       28.        The 2018 Amendment was significant for other reasons as well. As described

herein, LaPierre on multiple occasions lauded AMc’s work on NRATV, including during a

meeting in Dallas on October 11, 2018. Starting at that meeting and continuing over the next two

months, LaPierre approved NRATV for the 2019 budget year, including Dan Bongino’s

$1.5 million contract (which Mr. Bongino ultimately turned down). As he had done in May 2018

when the 2018 Amendment was signed, LaPierre voiced his continuing support for AMc’s work

and the performance of commentators like North and Loesch. These statements, like the written

commitment to reimburse AMc for North and Loesch’s salaries, were false, were known by

LaPierre to be false when made, and were relied upon by AMc, resulting in damages.

RESPONSE: The NRA denies the allegations in this paragraph.

       29.        Under the 2017 Services Agreement and the 2018 Amendment, the NRA has the

contractual ability to terminate the Agreement at any time with 90-days’ notice. The termination

of the Services Agreement triggers Sections XI.B, D, E, and/or F, under which the NRA will owe

AMc termination payments, which are currently estimated to approach thirty-five million

($35,000,000) in severance payments and other termination fees.

RESPONSE: The NRA states that the referenced documents speak for themselves, and otherwise

denies the allegations in this paragraph.

   ii. Authorized Contacts.

       30.        Additionally, Section IX of the Services Agreement provides as follows:

                  AMc is authorized to act upon written communications received
                  from the NRA Executive Vice President or his designee. He or his
                  designee are the only persons within NRA who have the actual
                  authority to issue such communications.13




       13
            Ex. A, Section IX (emphasis added).

                                                  13
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                   Page 14 of 73 PageID 697


RESPONSE: The NRA states that the Services Agreement is a document that speaks for itself,

and otherwise denies the allegations in this paragraph.

       31.      At all relevant times, LaPierre was (and remains) the NRA Executive Vice

President. As the Executive Vice President, only LaPierre or his designee could demand that AMc

provide access to any information or documents to anyone, including the NRA itself.

RESPONSE: The NRA admits that Mr. LaPierre is the NRA Executive Vice President. The NRA

denies the remaining allegations in this paragraph.

       32.      Pursuant to Section IX of the Services Agreement imposed by the NRA, AMc could

act only if it received a “written communication” from LaPierre or his designee. By like token,

only LaPierre could designate persons “within NRA” who have the actual authority to issue

directives to AMc relative to the request for, or release of, documents. For this reason, certain

document demands from other sources purporting to act on behalf of the NRA were unauthorized

and therefore invalid under the Services Agreement.

RESPONSE: The NRA states that the Services Agreement is a document that speaks for itself

and otherwise denies the remaining allegations in this paragraph.

E.     NRATV: LaPierre’s Brainchild.

       33.      NRATV, now assailed by the NRA as an “abject failure” and a “failed endeavor,”

has been anything but. Officially launched as a full network production featuring gun-related

topics, political commentary, and other NRA-friendly topics, it had its actual beginnings in the

early 1990’s.

RESPONSE: The NRA denies the allegations in this paragraph.

       34.      The network’s earliest iteration featured a spokesperson, Ginny Simone, providing

monthly reports on VHS for the NRA Board of Directors. That evolved into Ginny Simone Special

Report Video Magazines in 1996, then expanded as follows:
                                                14
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                    Page 15 of 73 PageID 698


        2000: NRA Live Launch

        2004: NRA News Launch, including the debut of “Cam & Co.,” the NRA’s first talk show
        host

        2010: NRA Life of Duty Network Launch

        2012: NRA Women Network Launch

        2014: NRA Freestyle Network Launch

        2015: Super Channel Launch under NRA News

        2016: NRATV Official Launch

RESPONSE: The NRA admits that NRALive.com was accessible online in 2000, that NRA News

launched in 2004, that the NRA Life of Duty Network was accessible online in 2010, that the NRA

Women Network was accessible online in 2012, that the NRA Freestyle Network was accessible

online in 2014, and that NRATV launched in 2016. The NRA lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this paragraph and therefore

denies them.

        35.     Throughout NRATV’s evolution, AMc developed and administered the network’s

content (subject to NRA approval) and hired its high-profile talent (at NRA’s request with salary

and other costs reimbursed and payment “guaranteed” by the NRA). NRATV was featured by the

NRA to its members and directors as one of its proudest and most successful projects. Each annual

budget increased the agreed-upon amounts dedicated by the organization to what became its

proprietary flagship. Each budget also received board approval.

RESPONSE: The NRA admits that AMc developed and administered NRATV’s content

including hiring talent but otherwise denies the remaining allegations in this paragraph.

        36.     Indeed, LaPierre, during his frequent visits to Dallas and other locations to meet

with AMc personnel and discuss NRATV analytics from 2016 to 2018, repeatedly told AMc

                                                  15
     Case 3:19-cv-02074-G Document 41 Filed 12/23/19                          Page 16 of 73 PageID 699


personnel how well the network was performing and that the NRA would continue its support,

financially and otherwise.

RESPONSE:The NRA denies the allegations in this paragraph.

F.       NRATV as a “Super Channel” with Political Clout.

         37.        Throughout 2015, AMc worked to create both the “Super Channel” and “Freedom’s

Safest Place.” The so-called “Super Channel” would be streamed online, and “Freedom’s Safest

Place” would be on the “Super Channel” and on national television.

RESPONSE: The NRA lacks knowledge or information sufficient to form a belief about the

truth of the allegations and therefore denies them.

         38.        When Donald Trump (“Trump”) became the Republican presidential nominee

front-runner heading into the NRA convention in 2016, it became clear that the NRA needed to

support his campaign, given the alignment between his base and the NRA’s base. LaPierre bristled

at the thought of openly supporting Trump so early. He continued his cynicism regarding Trump

during the entire presidential election, noting on multiple occasions that he did not believe Trump

could win. In the fall of 2016, LaPierre approved new live programming to launch under the new

brand NRATV that he believed would be crucial during what he anticipated would be a Hillary

Clinton presidency.

RESPONSE: The NRA admits that it supported President Trump’s presidential campaign. The

NRA denies the remaining allegations in this paragraph.

         39.        Despite LaPierre’s negativity regarding Trump’s candidacy, the NRA, with the

advantage of Chris Cox’s14 relationships, placed their support behind Trump. Freedom’s Safest

Place ads had become an impressive success for the organization. They were routinely used to



         14
              Former Executive Director of NRA Institute for Legislative Action and Chief Lobbyist.

                                                          16
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                        Page 17 of 73 PageID 700


solicit high donor donations, and they aired throughout the 2016 election. Once Trump became

President, LaPierre routinely referred to the Trump presidency as the “Trump slump”15 and opted

to use Freedom’s Safest Place to continue to solicit donations throughout 2017 and into 2018 while

keeping the ads running on Fox News.

RESPONSE: The NRA admits that the NRA supported President Trump in the 2016 Presidential

election, but otherwise denies the allegations in the first sentence. The NRA admits that the NRA

ran “Freedom’s Safest Place” advertisements around this time period but denies the remaining

allegations in the second sentence. The NRA denies the allegations in the third and fourth

sentences.

        40.     In the successful deployment of broad messaging about freedom that resonated with

the NRA’s constituency, LaPierre sought to increase NRATV’s live presence. He personally

courted Loesch to join the channel full-time. Her show launched in 2018 right after the tragedy in

Parkland, Florida.

RESPONSE: The NRA denies the allegations in this paragraph.

        41.     Loesch appeared on the CNN Town Hall instead of LaPierre, and he routinely

confirmed that her appearance was a huge success, helping the NRA to raise millions of dollars.

What’s more, NRATV was going live multiple times throughout the day with messaging intended

to counter the narrative coming from gun control groups. In one monetization effort, NRATV was

able to generate almost $500,000 in a matter of some 35 days, the bulk of which occurred over a

ten-day period.

RESPONSE: The NRA denies the allegations in this paragraph.




          15
             The “Trump slump” is LaPierre’s reference to the decrease in NRA membership revenue caused by the
lack of a “common enemy,” “threat,” or other fear-based drivers of NRA membership.

                                                     17
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                    Page 18 of 73 PageID 701


       The following graphic illustrates the successful fund-raising effort:




RESPONSE: The NRA denies the allegations in this paragraph.

G.     LaPierre Fails to Calm Stormy Seas.

       42.        In the wake of Parkland, the NRA was becoming more and more publicly (sic)

vilified. Much of the executive leadership became extremely agitated about impending

investigations. Tension mounted. Threats took the form of “forensic accounting teams taking over

whole floors in New York City to bury the NRA” and “the loss of all the organization’s insurance.”

RESPONSE: The NRA denies the allegations in this paragraph.

       43.        Seeking to stabilize his rudderless ship, and with repeated resignation threats from

Pete Brownell,16 LaPierre personally recruited North to become the next president of the


       16
            President of NRA Board of Directors at that time.

                                                         18
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                            Page 19 of 73 PageID 702


organization and appear on NRATV. North had been doing pro bono work for the NRA ever since

the launch of NRA Life of Duty. North was also one of the most effective voices in the Freedom’s

Safest Place campaign. Everything culminated at the 2018 Dallas Annual Meetings where AMc

representatives had multiple meetings with Phillips,17 Steve Hart,18 and LaPierre to discuss North’s

contract as well as the announcement of his presidency. Amidst the mounting political pressure,

the North presidency provided the NRA with much needed stability and increased public respect.

RESPONSE: The NRA admits that Mr. LaPierre had certain meetings with Oliver North, but

denies the remaining allegations in this paragraph.

        44.        Despite North’s short-lived stabilizing effect, AMc began to have serious concerns

about the NRA’s direction under LaPierre’s leadership. First was the Carry Guard debacle.

Originally an admirable concept intended to fill a gap in the NRA’s portfolio of member services,

Carry Guard was designed to provide concealed-carry insurance and firearms training for its

subscribers. AMc was hired to develop the training component and to provide public-relations

and branding services for the program.19 However, it was the NRA’s responsibility, led by Josh

Powell (“Powell”),20 to develop and administer the entire Carry Guard program, including the

insurance portion.

RESPONSE: The NRA admits that the Carry Guard program was designed to provide concealed-

carry insurance and firearms training for its subscribers. The NRA denies the remaining allegations

in this paragraph.



        17
             Treasurer of the NRA at that time.
        18
             General Counsel of NRA Board of Directors at that time.
        19
            AMc engaged multiple third-party contractors consisting of elite special operations personnel to develop
training programs that the NRA believed it could not do on its own.
        20
           At AMc’s insistence, Powell was eventually removed from contact with AMc employees due to his sexual
harassment of an AMc employee.

                                                         19
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 20 of 73 PageID 703


       45.        On multiple occasions, the program’s mismanagement was made obvious. For

example, Powell tried to convince the NRA to acquire USCCA, the leading competitor in the

space, going so far as to enter into negotiations with the USCCA president entirely without

approval from the NRA Board. Powell appeared to be freelancing—a prospect that, from AMc’s

perspective, boded poorly for the ultimate success of the project. Moreover, in meetings with

AMc, Powell seemed generally dismissive of the training component of the program and kept

referring to Carry Guard as nothing but an “insurance scheme.” AMc, however, wanted nothing

to do with a “scheme.” As Powell pressed forcefully to launch a premature program, AMc

expressed reservations about promoting anything that the NRA would be unable to deliver as

promised. This created the first visible signs of schism in the relationship, with Powell upset that

AMc would not follow his direction.

RESPONSE: The NRA denies the allegations in this paragraph.

       46.        The next issue that started to unfold was the Russia investigation by the NRA.

Initially, the NRA asked an experienced contractor, Elaine Lammert,21 to lead the internal

investigation. But quickly, she was stonewalled. NRA officials even implied that they were more

concerned with hiding the facts of the investigation than with bringing the entire story to light.

AMc wanted nothing to do with those at the NRA who were trying to stifle the truth. The extent

to which the NRA was willing to prioritize the personal protection of LaPierre and other members

of the Board—a whitewash effort the organization is stridently pursuing even today—was

becoming evident to AMc.

RESPONSE: The NRA denies the allegations in this paragraph.




       21
            Former Deputy General Counsel for the FBI.

                                                         20
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 21 of 73 PageID 704


       47.     It is against this backdrop of chaos that the NRA still needed AMc to do its

increasingly important job of managing the public-facing brand, while the NRA scrambled to

protect itself from what appeared to the outside world to be a massive case of mismanagement.

AMc’s disagreement with the NRA’s rollout and administration of the Carry Guard program and

issues such as AMc’s vocal objection over how the Russia investigation was handled became

additional “grist for the mill” of retaliation led by LaPierre.

RESPONSE: The NRA denies the allegation in this paragraph.

H.     The NRA: Wayne’s World.

       48.     From its founding in 1871, the NRA grew to become a respected and powerful

voice for Second Amendment rights in America. Then came Wayne LaPierre. Now built on the

unstable foundation of LaPierre’s personality, today’s NRA bears little resemblance to its earlier

incarnations. As the lawsuits against AMc and others have continued to unfold, it has become

clear that LaPierre himself is his first priority, as opposed to the Second Amendment.

RESPONSE: The NRA admits the allegations contained in the first sentence of this paragraph.

The NRA denies the remaining allegations in this paragraph.

       i.      Personal Spending: Party On.

       49.     Throughout his tenure with the NRA, LaPierre has routinely used third-party

vendors like AMc to conceal his penchant for personal spending, seemingly with the NRA’s

blessing. By establishing an annual line-item budget for pass-through expenses, he created a

veritable black hole for unchecked spending that, in turn, appeared to be a legitimate vendor

expense for purposes of NRA records.

RESPONSE: The NRA denies the allegations in this paragraph.




                                                  21
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 22 of 73 PageID 705


       50.     AMc has discovered that some of LaPierre’s out-of-pocket expenses reimbursed to

AMc by the NRA, which were both requested and approved by LaPierre, appear to be personal in

nature: a $5,000 monthly rental for an apartment to be used by a female NRA intern; a retainer for

a travel agent who was facilitating personal travel for LaPierre and his family; and the use of an

AMc credit card by LaPierre and other NRA employees for LaPierre’s personal benefit. In theory,

the backup documentation for many of these charges should still be in LaPierre’s possession.

RESPONSE: The NRA denies the allegations in this paragraph.

       51.     AMc first became suspicious of LaPierre’s misuse of funds when AMc was asked

to facilitate and help structure the financing of a personal home for LaPierre and his wife.

Ostensibly for “safety” reasons, LaPierre began looking for a home where he would be better

protected than his current residence. As the search expanded, LaPierre passed over numerous safe

housing options in favor of a $6 million mansion with no greater safety benefits. At that point,

AMc refused to continue participating in the house transaction.

RESPONSE: The NRA denies the allegations in this paragraph.

       52.     Upon information and belief, other vendors are being protected who are willing to

hide LaPierre’s spending. AMc became a target only after refusing to allow for these pass-through

line-items in the parties’ most recent annual budget. Indeed, other service providers and board

members who challenged LaPierre’s use of funds have now also been pushed out and attacked by

the NRA as “co-conspirators.”

RESPONSE: The NRA denies the allegations in this paragraph.

       53.     LaPierre has also structured certain “back-scratching” relationships to siphon

money to pet projects that the NRA would otherwise be prohibited from contributing to. Upon

information and belief, the NRA makes charitable contributions to a third-party charity, who in


                                               22
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                               Page 23 of 73 PageID 706


turn donates that money to Youth for Tomorrow, an organization for which LaPierre’s wife, Susan

LaPierre, acted as President.

RESPONSE: The NRA denies the allegations in this paragraph.

         ii.      “Funny Money”: Filling the Coffers.

         54.      In order to continue supporting LaPierre’s spending habits, the NRA had to

continue fundraising successfully. To artificially boost these efforts, LaPierre intentionally misled

members using fear-based promotions designed to drive donations. For example, the NRA’s

recent plea for donations to fight Andrew Cuomo (citing the danger of losing its insurance), or

claims that the NRA was “going out of business,” were intentionally misleading to drive donation

and membership dollars. AMc likewise refused to be a part of any promotion or publicity stunt

that was misleading to NRA members.

RESPONSE: The NRA denies the allegations in this paragraph.

         55.      LaPierre also boosted NRA revenue through the creation of shell programs that the

NRA never had any intention or meaningful ability to execute (or execute competently). Examples

of these programs include Carry Guard and School Shield.22 By appealing to members’ hearts or

promising benefits that were never delivered, the NRA raised millions of dollars of “funny

money”—LaPierre’s affectionate term for brand sponsorship funds.

RESPONSE: The NRA denies the allegations in this paragraph.

         iii.     Wasteful Litigation: The Best Defense Is a Good Offense.




         22
             School Shield was developed in the wake of the Sandy Hook tragedy in 2012. The goal was to provide
schools, through grants from the NRA, with threat assessments to determine the school’s vulnerability, prepare a plan
to make schools more secure, and help locate qualified armed safety officials. Although this program raised millions
of dollars, it was little more than a media stunt. By the end of 2014, School Shield had issued a paltry five (5) grants.
After North became President in 2018, he demanded that the NRA “make it real.”

                                                          23
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                         Page 24 of 73 PageID 707


       56.        Sometime in early 2018, LaPierre became preoccupied with going to jail, a fact that

alarmed AMc given the frequency with which he reiterated this concern. This is approximately

the time when Brewer and his law firm entered the picture. In a clear effort to deflect attention

from the potential discovery of LaPierre’s pervasive misuse of member funds, LaPierre and

Brewer initiated numerous lawsuits around the country—each making its own media splash and

presenting an opportunity for LaPierre to paint the NRA as an innocent victim of someone else

(which, as a bonus, also drives donation dollars). LaPierre and Brewer actually agreed upon this

specific plan, as shown in an excerpt from the Brewer Fee Agreement, where Brewer was hired to

perform services—

       —in connection with litigation and strategic needs arising from the termination or
       potential termination of key corporate relationships by contract counterparties in
       response to political pressure.23

RESPONSE: The NRA denies the remaining allegations in this paragraph.

       57.        As the lawsuits exploded, so did legal fees payable to the Brewer Firm.

RESPONSE: The NRA admits it pays legal fees to the Brewer firm, The NRA otherwise denies

the allegations and characterizations in this paragraph.

       iv.        Wayne’s Way or the Highway.

       58.        Throughout the last year, the NRA has seen the exodus of once-devoted board

members, legal counsel, chief lobbyist, North (the Board’s President), and longtime vendor,

AMc—each dedicated to defending the Second Amendment, each unwilling to blindly follow

LaPierre, and each attacked as “conspiring” against LaPierre. It has become clear to many within




       23
            Ex. C (April 18, 2019 Correspondence from North to NRA Board of Directors) (emphasis added).

                                                      24
     Case 3:19-cv-02074-G Document 41 Filed 12/23/19                          Page 25 of 73 PageID 708


the NRA that LaPierre does not truly care if board member are devoted to the Second

Amendment—he cares if they are devoted to him.

RESPONSE: The NRA admits that the persons and entities mentioned above are no longer

employed by or associated with the NRA. The NRA denies the remaining allegations in this

paragraph.

I.       Litigation Abuse.

         59.        Beginning spring of 2018, AMc learned that the NRA had hired Brewer. The

retention of Brewer was baffling given his long history of supporting anti-gun proponents and

members of the Democratic Party, including Beto O’Rourke (a proponent of gun confiscation),

Hillary Clinton, and Barack Obama. It was even more puzzling in light of Brewer’s familial

relationship with Angus McQueen (Brewer’s father-in-law) and Revan McQueen (brother-in-

law).24 It also began an onslaught of “scorched earth” tactics.25 Since his entry onto the scene,

Brewer and his firm, with the approval of LaPierre, has filed no less than eight lawsuits, four of

which (including the instant case) are directed against AMc. Three of the cases against AMc now

reside in state court in the City of Alexandria, Virginia, and among other claims involve mutual

charges of breach of the Services Agreement. The fee agreement between Brewer and LaPierre,

supposedly on behalf of the NRA, predicted litigation in precisely this manner.

RESPONSE: The NRA admits that Angus McQueen and Revan McQueen are Brewer’s in-laws.

As mentioned above, the NRA admits that it has filed several lawsuits, including the three lawsuits

against AMc relating to its breach of the Services Agreement, among other things, which have




         24
            Recognizing the deeply personal information involved, and to obviate any exploitation of the family
relationship, AMc raised this conflict and ultimately had Brewer replaced as direct AMc contact.
         25
              https://www.washingtonpost.com/politics/how.a.hard.charging.lawyer.helped.fuel.a.civil.war.

                                                          25
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                              Page 26 of 73 PageID 709


been consolidated into a single proceeding in state court in Virginia. The NRA denies the

remaining allegations in this paragraph and in footnote 25 and 26.

         60.         In addition, Brewer has filed suit against the Governor of New York, Andrew

Cuomo, and its chief insurance regulator; the Lockton Companies, designer of Carry Guard

insurance, which has now been found to be in violation of New York and at least one other state’s

laws; Col. North, in the Supreme Court of New York; New York Attorney General, Letitia James;

and a lawsuit against the City of San Francisco.

RESPONSE: The NRA admits that the NRA filed suit against the Governor of New York and

related state entities, and separately, against the City of San Francisco, on First Amendment

grounds. The NRA admits that the NRA filed suit against the Lockton Companies. The NRA

admits that the NRA filed suit against North. The NRA admits that the NRA filed a lawsuit against

the New York Attorney General. The NRA denies the remaining allegations in this paragraph.

         61.         When Brewer entered the scene in early 2018, Brewer entered the scene offering

the NRA legal services while vying for the public relations work then being handled by AMc.

Brewer is now using his hallmark (yet ethically questionable) “Rambo tactics” to target his

family’s business.

RESPONSE: The NRA denies the allegations in this paragraph.

         62.         In addition to his “truth neutral”26 legal services, Brewer promotes his law firm as

one that also offers public-relations services in house. Contemporaneous with Brewer’s attacks

on his in-laws’ public relations firm, Brewer published a legal article advocating that public

relations services should be performed by law firms (instead of firms like AMc):




         26
               See    https://www.texastribune.org/2019/09/19/dallas-lawyer-william-brewer-iii-helped-fuel-civil-war-
inside-nra/.

                                                          26
     Case 3:19-cv-02074-G Document 41 Filed 12/23/19                         Page 27 of 73 PageID 710


As many clients realize, crafting a public narrative can no longer fall solely under the purview of

public relations agencies or a corporation’s in-house communications department.


                     According to recent press reports, the legal community has
                     awakened to the “new” normal: issues and crisis management
                     should be a fundamental component of any high-stakes advocacy
                     plan. There are many advantages for clients when that function is
                     managed by law firms.27

RESPONSE: The NRA denies the allegations in this paragraph but admits that in footnotes 27

and 28 refer to published materials.

          63.        According to numerous reports, over the course of approximately one year, the

Brewer Firm has billed the NRA $24 million (a number that has since grown), translating to

(according to one report) some $97,000 per day.28

RESPONSE: The NRA denies the allegations in this paragraph.

J.        Ouster of AMc: The Plan is Formalized

          64.        It appears that LaPierre set out on the course to eliminate AMc as a principal vendor

to the NRA sometime in early 2018. Brewer and the Brewer Firm have actively assisted LaPierre

in that endeavor. Indeed, comments made by LaPierre to AMc officials reveal that LaPierre

believes he is simply acting as, what LaPierre has characterized, “a pawn in Brewer’s game of

chess.”

RESPONSE: The NRA denies the allegations in this paragraph.

          65.        As stated, the Brewer Fee Agreement, dated March 2018, summarizes the services

to be rendered for the NRA: “litigation and strategic needs arising from the termination . . .




          27
        See Excerpts from William A. Brewer III, Advocacy as Art: Lawyers Must Engage in Issues and Crisis
Management, TEXAS LAWYER (May 6, 2019).
          28
               See e.g., http://www.washingtonpost.com/politics/nascar.owner.resigns-from-NRA-board.

                                                          27
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                         Page 28 of 73 PageID 711


of key corporate relationships . . . in response to political pressure.”29 A fair reading of this

excerpt reveals a dramatic truth never shared with AMc and in fact guarded by LaPierre and

Brewer: Brewer was hired to assist in terminating, including via litigation, AMc’s long-tenured

relationship with the NRA, well before any allegations of misconduct existed. This discovery has

helped explain the NRA’s abrupt change in attitude towards AMc, and its chameleon-like change

from friend to foe.

RESPONSE: The NRA denies the allegations in this paragraph and refers Defendants to its

response to paragraph 56.

        66.        The Brewer Firm’s Fee Agreement reveals another truth as well: LaPierre was

intent on severing ties with AMc as early as the spring of 2018, no doubt because AMc had begun

to question directives received from LaPierre, along with the adversarial nature of his demands,

and because of AMc’s unwillingness to accommodate some of those demands—long before most

of the acts underlying the NRA’s claim against AMc. These included AMc’s refusal to participate

in LaPierre’s plea for donations from members under the false guise of a “shutdown.”30

Unbeknownst to AMc, LaPierre was already plotting litigation against AMc in September 2018,

consistent with that express objective in the Brewer Fee Agreement.

RESPONSE: The NRA denies the allegations in this paragraph and in footnote 31 and refers

Defendants to its response to paragraph 56.

        67.        LaPierre’s actions during the entirety of 2018 and into 2019, wherein he repeatedly

represented to AMc personnel that: (1) NRATV would continue to be funded; (2) the NRA would




        29
             Ex. C (emphasis added).
        30
            Ex. D (March 4, 2019 NRA Notice of Shutdown). Not only did the NRA not shutdown, but despite
whatever financial woes LaPierre may have concocted, recent NRA tax filings reveal that LaPierre’s compensation
actually increased in 2018 by 55% to $2.2 million.

                                                      28
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                   Page 29 of 73 PageID 712


continue to reimburse AMc for its third-party contracts; and (3) the NRA was committed to

working through issues raised by the Brewer Firm, were false statements of fact. LaPierre and

others within the organization knew such statements to be false when made. AMc relied upon

these repeated assurances and continued to make financial commitments (including the North

Contract) in reliance thereon.

RESPONSE: The NRA denies the allegations in this paragraph.

K.     Brewer Supplants AMc in its Work for the NRA.

       68.     Over the course of several months, beginning with Brewer’s retention and

consistent with the recently publicized engagement letter, the NRA took an increasingly aggressive

stance against its long-time vendor, first insisting on information that had never been a source of

controversy in the past; insisting on documents that had never been required in the parties’

dealings; demanding justification for its pricing, which had long-since been preapproved in annual

budgets by the NRA and LaPierre; demanding interviews of AMc personnel; and conducting three

separate audits (one of which lasted longer than one week), purportedly under auspices of the

Services Agreement.

RESPONSE: The NRA admits that the Association conducted an investigation into the propriety

of the AMc’s business practices, as alleged in the First Amended Complaint. The NRA denies the

remaining allegations and mischaracterizations in this paragraph.

       69.     LaPierre set out to destroy the NRA’s relationship with AMc by using vexatious

litigation in order to oust AMc in favor of the Brewer Firm’s public-relations/crisis-management

advocacy. Indeed, the Brewer Firm has now supplanted AMc as the NRA’s public relations lead

communication strategist. According to LaPierre, Brewer, his new PR manager, is going to “keep

him out of jail” as the pressure on the NRA has continued to mount under demands for greater

transparency into the NRA’s financial management.

                                                29
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                                Page 30 of 73 PageID 713


RESPONSE: The NRA denies the allegations in this paragraph.

L.       Smoke and Mirrors: Pretexts for Termination.

         70.        Throughout its cavalcade of litigation, the NRA has spun several false narratives in

a bad-faith attempt to create the appearance of a valid reason for terminating the Services

Agreement, thereby escaping the contractual consequences of termination.

RESPONSE: The NRA denies the allegations in this paragraph.

         71.        Paragraph XI.C of the Services Agreement speaks to these consequences:

                    This Services Agreement may be terminated by NRA immediately
                    upon written notice if: (1) AMc fails to diligently and in good faith
                    perform any of its obligations contemplated hereunder;
                    (2) AMc breaches any term, promise or covenant
                    hereunder . . .31 If NRA so terminates the Services Agreement,
                    NRA shall have no obligation to make payments except that NRA
                    shall, pursuant to Section III [that section dealing with ordinary
                    course or special assignment payments] reimburse AMc for
                    expenses incurred up to the date of said notice of termination.
                    (Emphasis added).

RESPONSE: The Services Agreement is a document that speaks for itself. The NRA denies the

remaining allegations in this paragraph and in footnote 32.

         72.        Thus, by creating the false appearance of one of these breach events, the NRA stood

to avoid the many millions of dollars it would otherwise owe—and in fact owes—to AMc in the

form of severance and cancellation fees, as well as an unliquidated “Termination Fee” described

in Section XI.F of the Services Agreement.32




         31
              Other breach/default events not relevant to the current action have been omitted.
         32
            “In consideration of the dedication of a substantial number of personnel and resources to provide the
services under this Agreement (and the necessity to maintain such staffing levels and resource allocations to enable
AMc to continue to provide such services upon any renewals hereof), the NRA agrees to pay AMc a fair and equitable
termination fee to compensate it for the inevitable severances and other reasonable costs incurred in conjunction with
such expiration or termination. Such termination fees shall be negotiated in good faith by the parties and paid to AMc
no later than the last day of this Agreement.” Ex. A, Section XI.F (Services Agreement).

                                                            30
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 31 of 73 PageID 714


RESPONSE: The Services Agreement is a document that speaks for itself. The NRA denies the

remaining allegations in this paragraph.

       73.       Once AMc was chosen to become the NRA’s “fall guy” in its impending media and

legal debacle, the Services Agreement with AMc would of course need to be terminated, thus

requiring a false pretext for both termination and subsequent litigation. The NRA quickly began

weaving narratives that AMc had failed to perform “its obligations under the contract” or had

breached one or more “term, promise or covenant” under the Services Agreement. The following

subparagraphs describe these false narratives in greater detail.

RESPONSE: The Services Agreement is a document that speaks for itself. The NRA refers

Defendants to the contract breaches, fraudulent conduct, attempted extortion and breaches of

fiduciary described in detail in the First Amended Complaint. The NRA denies the remaining

allegations in this paragraph.

       i.        The “Amendments” to New York Not-for-Profit Law.

       74.       As a preliminary matter, the Amended Complaint asserts that changes in New York

nonprofit laws were the motivation for the NRA’s requests for documents and audits of AMc’s

financial records.33 This argument is a red herring: the “recent” changes in the rules occurred in

2014, and those changes did not alter the longstanding requirement that the NRA’s Board carefully

consider related-party contracts as a non-profit incorporated in New York State.

RESPONSE: The NRA state that Defendants mischaracterize the First Amended Complaint and

therefore deny that allegation. The NRA also deny the remaining allegations, which purport to be

a statement of the law of New York and associated legal conclusions to which no response is

required.


       33
            Amended Complaint ¶ 47.

                                                 31
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 32 of 73 PageID 715


       75.     Effective July 1, 2014, the New York Non-Profit Revitalization Act amended the

N-PCL, including the provisions governing related-party transactions and conflict of interest

policies. Further amendments to those provisions were made in 2015 and 2016. However,

New York law has contained specific rules regarding related-party transactions, which rules have

been in place since at least 1970.

RESPONSE: The NRA admits the allegations in the first and second sentences of this paragraph,

but also notes that no response is required for the third sentence as it contains legal conclusions.

       76.     NRA’s compliance (or lack thereof) with the related-party-transaction rules rests

squarely on the NRA itself.

RESPONSE: The NRA denies the allegations in this paragraph.

       77.     AMc has complied with all of the NRA’s properly authorized requests to review

AMc’s books and records. AMc in no way has impaired the NRA’s ability to fulfill its duties with

respect to its own related-party transactions or any other duty required under New York law.

RESPONSE: The NRA denies the allegations in this paragraph.

       ii.     The Document Demand.

       78.     Beginning in May 2018, AMc began receiving “demands” for various documents

by persons purporting to be acting on behalf of the NRA. However, the NRA often failed to abide

by the contractual requirement to communicate directives to AMc through Executive Vice

President (LaPierre) or his formally declared designee as required by Section IX of the Services

Agreement. In response to document demands, AMc repeatedly responded that the NRA was not

following the requirements of the Services Agreement and that the demands issued to AMc were

improper and ineffective.

RESPONSE: The NRA denies the allegations in this paragraph.



                                                 32
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                Page 33 of 73 PageID 716


         79.    Moreover, the NRA has historically conducted annual audits of its vendors. AMc

has openly provided NRA access to financial and other information (including pricing) to NRA

accountants and officers, including the Treasurer, Chief Financial Officer, and Board Legal

Counsel, on an annual basis. These true audits have been conducted almost yearly without

complaint or adverse findings by the NRA for more than twenty-five years. However, on several

occasions, LaPierre would specifically instruct AMc not to disclose certain information to certain

auditors, such as Rick Tedrick in the NRA accounting department. Naturally, directives like this

presented a conflict for AMc, who both desired to comply with the Services Agreement and with

the auditors.

RESPONSE: The NRA admits that it has conducted annual examinations of its vendors, but notes

that its intention to increase its compliance efforts in light of changes to New York Law and its

suspicions of AMc’s business activities called for a more fulsome investigation than a typical

examination. The NRA denies the remaining factual allegations of this paragraph.

         80.    NRA had three to six auditors in AMc’s Oklahoma City office reviewing AMc files,

records, and documents for approximately nine (9) days in February 2019. Another auditor

examined the records of AMc in November 2018 for an entire day. These audits were preceded

by another “audit” in September 2018 by the Brewer Firm, a process AMc complied with in good

faith.

RESPONSE: The NRA admits that several individuals reviewed AMc’s files, records and

documents, and further notes these efforts were part of its ongoing investigation of AMc, which

took efforts to obstruct and delay, and otherwise acted unreasonably, as alleged in the First

Amended Complaint.




                                               33
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                Page 34 of 73 PageID 717


       81.     At no time did the auditors claim to AMc that documents were withheld from

review. It is AMc’s understanding that even LaPierre himself does not believe any documents

requested by the auditors/examiners were deliberately withheld by AMc.

RESPONSE: The NRA denies the allegations in this paragraph.

       82.     John Frazer (“Frazer”), the NRA’s general counsel, twice expressed his gratitude

for AMc’s compliance with the NRA audit: first, in an email on March 4, 2019, and again on

March 25, 2019. Frazer also characterized the NRA audit of AMc as “productive” in a letter to

AMc counsel on March 14, 2019.

RESPONSE: The NRA denies the allegations as characterized in this paragraph and notes that

professional courtesies do not amount to a blessing of AMc’s compliance with the investigation.


       83.     AMc has complied with every authorized demand for examination of its

documents, and the NRA’s allegations to the contrary are nothing but an attempt to manufacture

the appearance of a contractual breach.

RESPONSE: The NRA denies the allegations in this paragraph.

       iii.    The Confidentiality Provision.

       84.     The NRA has also made unsubstantiated and ambiguous claims of “leaks” to the

press by AMc, or someone acting on its behalf. The NRA’s claims are replete with words like

“malicious” and “defamatory” but otherwise thin in substance, whether with respect to the content

of the leak, the identity of the person who may have been the leak, or any damage sustained by the

NRA as a result.

RESPONSE: The NRA denies the allegations in this paragraph.




                                                34
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                Page 35 of 73 PageID 718


       85.     In one recent Virginia lawsuit, the NRA alleged identical confidentiality breaches

against AMc. After conducting discovery and multiple depositions, the NRA has yet to adduce

any evidence of this supposed breach.

RESPONSE: The NRA denies the allegations in this paragraph.

       86.     On the other hand, just as plausibly, a well-timed “leak” by someone associated

with the NRA might also be helpful in creating the appearance of a contractual breach, generating

media attention, shifting focus away from LaPierre and other NRA board members, and supporting

a parade of vexatious and abusive litigation against its chosen scapegoat-precisely the job Brewer

was hired to do.

RESPONSE: The NRA denies the allegations in this paragraph.

       iv.     The Analytics Gambit.

       87.     Newly-formulated complaints by the NRA, characterizing NRATV as a “failed

endeavor,” also qualify as a “made for litigation” stalking horse. Analytics were central to

NRATV operations (essentially, viewership numbers). As set forth in greater detail in AMc’s

third-party action against LaPierre, periodic reports containing detailed analytics were regularly

provided to LaPierre during the period 2016 (year of launch) through May 13, 2019, one month

after the NRA filed its first lawsuit against AMc (which in part complained falsely about non-

receipt of NRATV analytics). LaPierre personally approved the development of a customized

dashboard, which accumulated data from all platforms running NRATV content. He also sent

NRA employee, Todd Grable, to review AMc’s analytics and methodology, which were approved

as a result of that meeting. Furthermore, AMc invited LaPierre on numerous occasions that, if he

was ever concerned about the analytics, he was welcome to have a third-party company, such as

Deloitte Digital or Accenture, audit and report on AMc’s practices as well.



                                               35
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                             Page 36 of 73 PageID 719


RESPONSE: The NRA admits that NRATV was a failed endeavor, but denies the allegations in

the first sentence. The NRA admits that viewership numbers are an important tool for analyzing

digital media generally and NRATV, specifically, but denies the remaining allegations in the

second sentence. The NRA admits that AMc provided periodic reports containing what purported

to be some form of “viewership numbers” and related “analytics,” but denies the remaining

allegations in the third sentence. To the extent these were “approved” by any NRA representative,

that approval was the result of the presentation of misleading and fraudulent viewership analytics

and accompanying statement and, therefore, would be void. The NRA denies the remaining

allegations in this paragraph.

       88.        LaPierre personally attended meetings to be briefed on NRATV analytics on the

following occasions: October 24, 2017; November 28, 2017; January 3, 2018; February 1 and 19,

2018; April 11, 2018; September 4, 2018; October 1134 and 23, 2018; November 28, 2018;

December 5, 2018; and January 18, 2019. During each visit, AMc personnel shared in-depth

analyses of viewership analytics that were three levels deep. LaPierre openly lauded AMc’s

performance. That too was false, because three days after his last scheduled visit regarding

analytics on April 9, 2019 (when LaPierre abruptly and unexpectedly “had to leave” before the

presentation could be made), the NRA filed its first lawsuit against AMc. Among other things,

the NRA alleged that AMc had refused to provide the NRA with NRATV analytics – the very

subject of the April 9 meeting!

RESPONSE: The NRA admits that Mr. LaPierre met with AMc personnel on the dates

identified. The NRA admits that at these meetings, representatives touted in a misleading

manner the performance of NRATV and presented forms of “viewership numbers” and related


       34
            Although a presentation was prepared for this meeting, it was not actually made that day.

                                                         36
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                         Page 37 of 73 PageID 720


“analytics.” The NRA notes those presentations omitted information on unique viewership

numbers that was requested by the NRA. The NRA denies the remaining allegations in this

paragraph.

M.     The Onslaught Goes Public.

       i.         The NRA Discloses AMc’s Proprietary Information.

       89.        On March 11, 2019, the New York Times ran an article in which the author revealed

the existence of the North Contract and certain features thereof, including AMc’s involvement

with North.35 The article misrepresented the facts and disparaged AMc. The New York Times

article attributed certain factual assertions to Brewer as the source speaking on behalf of the NRA.

RESPONSE: The NRA admits that The New York Times ran an article in which the North

contract with Ackerman was disclosed, and that certain assertions were attributed to Brewer as

the source, as identified in footnote 36. The NRA denies the remaining factual allegations in this

paragraph.

       90.        Later, LaPierre, in a writing to the NRA Board, confirmed his authorization given

to Brewer to the New York Times.

RESPONSE: The referenced writing is a document which speaks for itself. No response is

required.

       91.        The NRA’s deliberately false statements to the media regarding AMc’s confidential

information represented a change in the parties’ relationship as well as the fundamental protocol

for dealing with the parties’ confidential information that had been in existence and honored for

decades.

RESPONSE: The NRA denies the allegations in this paragraph.


       35
            See https://www.nytimes.com/2019/03/11/us/nra-video-streaming-nratv.html.

                                                       37
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 38 of 73 PageID 721


       92.     AMc immediately expressed its strong objection to the NRA’s false statements,

doing so by letter to NRA General Counsel, Frazer, on March 12, 2019.

RESPONSE: The NRA denies the allegations in this paragraph. The referenced documents speak

for themselves.

       93.     Frazer’s March 14, 2019 response did not deny that the NRA had leaked the

information to the New York Times. Instead, Frazer for the first time asserted the NRA’s position

that only AMc, and not the NRA, had restrictions on the use of a party’s confidential information.

The NRA claimed it could disclose AMc’s information with impunity while AMc was

contractually prohibited from any reciprocal freedom to use NRA information.

RESPONSE: The NRA states that the referenced document speaks for itself and denies the

remaining allegations in this paragraph.

       94.     The exchange of correspondence signaled NRA’s claim that it could deliberately

misuse AMc’s confidential information and thereby violate NRA’s duty of good faith and fair

dealing inherent within the terms of the Services Agreement.

RESPONSE: The NRA denies the allegations in this paragraph. The allegations contain legal

conclusions to which no response is warranted and for which NRA lacks sufficient information.

       95.     Current and prospective clients, financial institutions, and insurance providers have

begun questioning AMc employees in light of the New York Times article, this Lawsuit, and

consequent media reports.

RESPONSE: The NRA lacks sufficient information to admit or deny the allegations in this

paragraph and therefore denies them.

       ii.     Litigation as a Spectator Sport.




                                                38
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                             Page 39 of 73 PageID 722


        96.      The NRA, with Brewer at the helm, has moved from a non-profit gun-rights

organization to a serial litigant. The NRA’s waste of courts’ limited docket space has ranged from

a glorified discovery dispute to three additional lawsuits in different jurisdictions covering similar

sets of factual and legal allegations. In fact, between the one Texas and three Virginia actions,36

all of the NRA’s factual and legal claims are currently being litigated in at least two lawsuits.

RESPONSE: The NRA’s complaint in this action, as well as the complaints in the Virginia

actions identified in footnote 37, are documents which speak for themselves and therefore no

response is required, but in no event waste judicial resources, are frivolous, or violate any rule

prohibiting litigating claims that arise out of a different transaction or occurrence in different

forums.

        97.      Each of these suits portrays the NRA as a victim, each has been filed without any

attempt at a good faith “meet and confer” negotiation, and each has been accompanied by carefully

orchestrated leaks and false self-serving press releases. In fact, the Defendants in this lawsuit first

learned that they were sued from news reports in advance of being served. The repetitive and

persistent nature of these filings merely underscores the fact that the NRA (and its counsel) have

no real interest in resolution, but a protracted public spectacle.

RESPONSE: The NRA denies the allegations in the first sentence. The NRA lacks information

and belief to admit or deny the remaining allegations and therefore denies them.

        iii.     Disparaging Remarks Turn Libelous.




        36
            National Rifle Association of America v. Ackerman McQueen, Inc. and Mercury Group, Inc., Civil Case
No. CL19001757, pending in the Circuit Court for the City of Alexandria, Virginia (filed on April 12, 2019); National
Rifle Association of America v. Ackerman McQueen, Inc. and Mercury Group, Inc., Civil Case No. CL19002067,
pending in the Circuit Court for the City of Alexandria, Virginia (filed on May 22, 2019); National Rifle Association
of America v. Ackerman McQueen, Inc. and Mercury Group, Inc., Civil Case No. CL19002886, pending in the Circuit
Court for the City of Alexandria, Virginia (filed on September 5, 2019).

                                                        39
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                          Page 40 of 73 PageID 723


        98.      Consistent with his approach of “lawyer as public advocate” for his client,37

Brewer, with the approval of LaPierre and assistance from other NRA personnel, has become the

de facto NRA spokesman and has fashioned a narrative that has brought AMc into disrepute.

Contemporaneous with the filing of the NRA’s lawsuits against AMc, Brewer and other NRA

representatives have frequently attempted to spin the NRA message as one in which it is faultless

and AMc is a rogue entity, bent on frustrating the NRA’s legitimate efforts at obtaining disclosure.

RESPONSE: The NRA denies the allegations in this paragraph, except that it admits that AMc

“frustrate[d] the NRA’s legitimate efforts at obtaining disclosure.”

        99.      All of this is a transparent attempt to transfer attention from LaPierre’s

mismanagement of the NRA and possible civil and criminal exposure, and to wreak havoc within

an organization that the Brewer Firm now directly competes with. Examples abound where NRA

representatives, including Brewer, have disparaged AMc, portrayed it as a miscreant, divulged its

confidential information, and trampled over AMc’s rights and entitlements.

RESPONSE: The NRA denies the allegations in this paragraph.

        100.     The most damaging of these public comments have been press reports quoting

LaPierre accusing AMc of “extortion,” which Brewer and others have parroted in the media. This

false accusation of criminal wrongdoing has been repeated by other NRA representatives. In the

process, AMc’s purported role has moved from that of being North’s alleged facilitator to the one

performing the act of extortion.38


        37
        See Excerpts from William A. Brewer III, Advocacy as Art: Lawyers Must Engage in Issues and Crisis
 Management, TEXAS LAWYER (May 6, 2019).

        38
            The following are examples of the many claims of AMc’s alleged wrongdoing spoken by NRA
 representatives:      https://www.washington.post.com/politics/documents-show-nra-discussions-to-purchase-
 luxury-mansion (AMc as “wrongdoer;) civil.war (Brewer in discussin aMc, accused it of trying to purge NRA of
 LaPierre by “extortion,” him Wall Street Journal, April 27, 2019 “Extortion Allegation Riles Top NRA Ranks”
 (citing      LaPierre’s       claim    of       extortion      in      letter      to      NRA        Board);

                                                      40
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                              Page 41 of 73 PageID 724


RESPONSE: The NRA denies the allegations in this paragraph, except to admit that Mr. Oliver

North, an AMc employee, did in fact attempt to extort Mr. LaPierre, which is a criminal act.

        101.     LaPierre also asserted that AMc “appears to have responded indirectly by trying to

oust me.” LaPierre’s assertion concerning AMc’s purported involvement, since then repeated, is

false. In fact, AMc faced repeated demands by the NRA for backup on LaPierre’s charges that the

NRA had reimbursed, such as apartment rent for an NRA intern previously approved by LaPierre,

and a number of LaPierre private aircraft and other transportation, hotel, and Landini Brothers

(popular Alexandria, Virginia restaurant) charges. To obtain such backup, AMc sent letters to

several sources (including LaPierre himself) asking for such records to enable AMc to respond to

NRA demands.

RESPONSE: The NRA denies the allegations insofar as they are not property attributed to him

and therefore do not suggest that Mr. LaPierre made the alleged statements in the first two

sentences. The NRA denies the remaining allegations in this paragraph.

        102.      “Extortion,” under Virginia statute § 18.2-59 (“Extortion of money, property or

pecuniary benefit”) defines the offense as including “threaten[ing] injury to the character, person

or property of another . . .” and can be punishable by up to 10 years in prison. Code 1950, §18.1-

184; 2010, Chapter 298. Making such a reckless accusation, false as it is, is a clear example of the

malice shown by LaPierre and the NRA towards AMc.




 https://www.washington.post.com/news/2019/sep/10/who‘s-behind-the-attacks-national-rifle-association.
 “Behind the latest attack is a former NRA contractor”. “The contractor refused [a financial review]; the contractor
 … delivered an ultimatum in the form of this threat
 https://www.washingtonpost.com/politics/how.a.hard.charging.lawyer.helped.fund.a.civil.war; and Wall Street
 Journal      article,       April      27,     2019       http://wsj.extortion.allegation.riles.top.nra.ranks     ;
 http://www.washingtonpost.com/politicsnra.shakes.up.legal.team.amid.intensifying.civil.war/2019/08/22/72fa4
 60a- c52d-11e9-b5e4-54aa56d5b7cestory.html.


                                                         41
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                         Page 42 of 73 PageID 725


RESPONSE: The referenced Virginia statute is a legal document that speaks for itself. The NRA

denies the remaining allegations in this paragraph.

N.     One-Sided Services Agreement.

       103.       Each of the actions brought by the NRA, including the instant case, either directly

involves or tangentially implicates the Services Agreement and the respective rights and

obligations of the NRA and AMc. In fact, the first two Virginia cases are centered on alleged

breaches of that agreement by AMc. AMc has counterclaimed in Virginia alleging that it is the

NRA, not AMc, that is in breach of that Services Agreement.

RESPONSE: The NRA denies the allegations in this paragraph. The referenced documents and

the claims asserted in the various cases speak for themselves.

       104.       It is now appropriate for this Court to consider whether, by its many actions,

including several lawsuits filed against AMc, the NRA has waived its rights to continue to insist

on the viability of one particular provision of that agreement: the confidentiality section.39

RESPONSE: This paragraph states a legal conclusion, to which no response is required. The NRA

denies the remaining allegations in this paragraph.

       105.       The NRA featured the confidentiality section of the Services Agreement not only

in the Virginia litigation, but it also waived the provision by its disclosure of confidential

information belonging to AMc and by disclosure of its own purportedly confidential information.

For example, it was the NRA that disclosed the existence and content of the AMc agreement with

North, confidential to both AMc and the NRA.40 LaPierre admitted that he authorized the Brewer

Firm to communicate with the New York Times. When AMc complained and demanded a




       39
            Ex. A, Section IV.
       40
            See https://www.nytimes.com/2019/03/11/us/nra-video-streaming-nratv.html.

                                                      42
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                            Page 43 of 73 PageID 726


retraction, NRA counsel took the absurd position that confidentiality applied only to AMc. Under

that theory, the NRA can divulge AMc’s confidential material with impunity; AMc has no

reciprocal right.

RESPONSE: The NRA denies the allegations in this paragraph.

        106.     Additionally, the NRA has liberally quoted from the Services Agreement, including

in the instant case. Having previously taken the position that the Services Agreement itself is

confidential, it cannot now hope to preserve that status.

RESPONSE: This paragraph states a legal conclusion, to which no response is required. The NRA

denies the remaining allegations in this paragraph.

        107.     If this is truly a proper reading of the Services Agreement, then under those

circumstances, AMc is entitled to a declaration that such provision has been waived by the conduct

of the NRA. Alternatively, it qualifies as an unconscionable agreement under the provisions of

Virginia § 8.2-302, which provides in pertinent part:

                 If the Court finds as a matter of law the contract or any clause thereof to
                 have been unconscionable at the time made, the court may refuse to
                 enforce the contract, or to ignore the unconscionable provision, or it may
                 limit its application in order to avoid as unconscionable result. Code of
                 Virginia § 8.2-302.41

RESPONSE: The NRA denies the allegations in the first and second sentences of this paragraph,

and notes that they state a legal conclusion to which no response is required. The cited Virginia

statute is a document which speaks for itself. In addition, Mr. LaPierre lacks sufficient information

and belief to admit or deny the allegations and therefore denies them.




        41
           Pursuant to Section XII.A of the Services Agreement, all disputes “arising thereunder shall be governed
by and construed solely under the laws of the Commonwealth of Virginia, or if applicable by federal law.” See Ex. A.

                                                        43
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 44 of 73 PageID 727


       108.       As dependent as the NRA is on certain provisions of the Services Agreement, it

conveniently overlooks its obligation to pay a “fair and equitable termination fee,” recognizing the

“inevitable severances and other reasonable costs” associated with termination, and the concurrent

requirement to negotiate such costs in good faith.42

RESPONSE: The Services Agreement is a document which speaks for itself. The NRA denies

the remaining allegations in this paragraph, and notes that they represent legal conclusions for

which no response is required.

O.     The NRA and LaPierre Destroy AMc’s Third Party NRA Contracts.

       109.       At the NRA’s bidding, AMc entered into employment agreements with two well-

known personalities, North and Loesch. They, and at least one other talent, at the request of the

NRA, were formally employed by AMc. The 2018 Amendment to the Services Agreement made

clear the NRA’s responsibility for their compensation. As previously noted, under that amendment,

the NRA took responsibility for reimbursing AMc for the cost associated with the NRATV talents.

The NRA also effectively “guaranteed” its Third-Party NRA Contract obligations by committing,

among other things, to provide a $3 million letter of credit to backstop those commitments.43

RESPONSE: The NRA admits that AMc entered into employment agreements with North and

Loesch, but otherwise denies the remaining allegations in the first sentence of this paragraph. The

NRA admits that North and Loesch were formally employed by AMc, but otherwise denies the

remaining allegations in the second sentence of this paragraph. The Services Agreement is a

document which speaks for itself, and the NRA denies the allegations in the third sentence of this

paragraph. The NRA denies the remaining allegations in this paragraph.


       42
            See Ex. A, Sections XI.E-F.
       43
            See Ex. B, Section 2, 3.


                                                44
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                   Page 45 of 73 PageID 728


        110.    Until the NRA began its campaign of belligerence against AMc, the reimbursement

system worked as well as it always had throughout the years, including reimbursement for third-

party contracts. Indeed, even as the NRA ramped up its campaign of harassment against AMc, it

continued to observe its obligations to AMc and, by third party beneficiary extension, to the talents.

RESPONSE: The NRA denies the allegations in the first sentence of this paragraph. The NRA

denies the allegations in the second sentence of this paragraph and notes that it states a legal

conclusion to which no response is required.

        111.    LaPierre injected himself personally into the recruitment of North. He negotiated

the North Contract, and despite his current denials, he was intimately involved in all material

aspects thereof, including the designation of North as an “employee” instead of a “contractor.”

LaPierre’s turnaround efforts to oust North as President of the NRA demonstrate his intent to

interfere with the North Contract and damage AMc in the process.

RESPONSE: The NRA denies the allegations in this paragraph.

        112.    When the NRA precipitously initiated its litigation campaign against AMc, leading

to the eventual shutdown of NRATV at the end of June 2019, the NRA used the opportunity to

cease reimbursement for the compensation of the Third Party NRA Contracts. This, despite its

clear obligation to reimburse AMc for “fronting” the salaries and benefits for North, Loesch, and

the other talent.

RESPONSE: The NRA admits that NRATV shutdown at the end of June 2019. The NRA denies

the allegations in this paragraph.

        113.    The result of the NRA’s cutting off of funds, quite naturally, left AMc in the

untenable position where it was unable to manage the compensation requirements of the Third

Party NRA Contracts. One of those talents has now initiated legal proceedings against AMc for

discontinuing that person’s compensation.
                                                 45
     Case 3:19-cv-02074-G Document 41 Filed 12/23/19              Page 46 of 73 PageID 729


RESPONSE: The NRA lacks sufficient information to admit or deny the allegations in this

paragraph and, therefore, denies them.

         114.   The NRA and LaPierre not only knew of the Third Party Contracts, they expressly

approved each of them and acknowledged their existence and the NRA’s obligations to pay for

those contracts in the 2018 Services Agreement Amendment. In the face of that knowledge and

acknowledgement, the NRA has now steadfastly refused to honor its obligation at the urging of

and with the approval of LaPierre, in the process tortiously interfering with those third party

contracts.

RESPONSE: The NRA admits that the NRA knew of the Third Party Contracts. The NRA denies

the remaining allegations in this paragraph and notes that it states legal conclusions to which no

response is required.

P.       A Compendium of Missteps.

         115.   Many events have led to the rupture of this once-thriving relationship. Most have

been chronicled in press reports: Brewer; LaPierre’s lavish wardrobe expenditures; LaPierre’s (and

his wife Susan’s) extravagant trips and vacations paid for with NRA funds; the LaPierre family’s

use of AMc personnel as personal valets; LaPierre’s attempted purchase of a Texas mansion, foiled

by AMc’s reluctance to see it through; and sexual harassment charges against LaPierre’s Chief of

Staff Powell, to name the most prominent. These were by no means the exclusive causes of the

termination.

RESPONSE: The NRA denies the allegations in this paragraph. The referenced press reports are

documents which speak for themselves.

         116.   Indeed, other factors have contributed:

         •      The NRA’s suspicious behavior relating to federal and state investigations;



                                                46
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 47 of 73 PageID 730




       •       AMc’s cessation of LaPierre’s (or other on his behalf) incursion expenses that were
               personal in nature;

       •       The “Russia trip” and LaPierre’s and the NRA’s dishonest treatment of that issue;

       •       LaPierre’s preoccupation with possible criminal charges and a “dissolution
               resolution”;

       •       The NRA tolerating sexual harassment committed by a high-ranking member of its
               management;

       •       Orchestrated leaks of confidential information, purposely painting AMc in an
               unfavorable light;

       •       Clear lack of board oversight; and

       •       Deliberate purging of right-minded NRA directors, officers, and attorneys.

RESPONSE: The NRA denies the allegations in this paragraph.

       117.    In the span of two short years, the NRA, with LaPierre leading the charge, has

destroyed or attempted to destroy what was built over decades. The NRA has experienced massive

personnel disruptions, enormous expenses, loss of economic opportunity, loss of profits, and

reputational harm that may be irreparable, or at least will take enormous time and effort to repair.

RESPONSE: The NRA denies the allegations in this paragraph.

       118.    Through this Counterclaim and Third-Party Complaint, AMc seeks to begin the

rebuilding process.

RESPONSE:The NRA denies the allegations in this paragraph.

                                        CAUSES OF ACTION

                                          Count One
                              (Libel Per Se – NRA and LaPierre)

       119.    The allegations of fact set forth in paragraphs 1 through 118 are incorporated as

though copied verbatim herein.

                                                47
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 48 of 73 PageID 731


RESPONSE: The NRA incorporates its responses to paragraphs 1 through 118 as though copied

verbatim herein.

       120.    As set forth hereinabove, NRA representatives, including LaPierre, have repeatedly

intentionally and falsely defamed AMc, a private figure, by accusing AMc of the criminal act of

extortion. The NRA has published this accusation as fact and has done so publicly. The NRA is

not a member of the print, broadcast, or electronic media.

RESPONSE: The NRA denies the allegations in this paragraph.

       121.    LaPierre and other members of NRA leadership have identified AMc directly by

name, and the accusations of commission of a criminal act are per se defamatory. Such accusations

are unambiguous and have held AMc up to calumny and public ridicule.

RESPONSE: The NRA denies the allegations in this paragraph.

       122.    The subject matter of these false factual assertion is a decidedly private matter,

despite the NRA’s attempts to alter its status to that of a matter of public concern.

RESPONSE: The NRA denies the allegations in this paragraph.

       123.    AMc has suffered injury as a direct result of these false statements in amounts as

yet undetermined, but estimated to exceed $40 million, for which AMc seeks recovery.

RESPONSE: The NRA denies the allegations in this paragraph.

       124.    Due to the intentional, malicious nature of the NRA and LaPierre’s conduct, AMc

also seeks exemplary damages in this matter in an amount to be determined at trial.

RESPONSE: The NRA denies the allegations in this paragraph.

                                           Count Two
                   (Tortious Interference with Contract – NRA and LaPierre)

       125.    The allegations of fact set forth in paragraphs 1 through 124 are incorporated as

though copied verbatim herein.


                                                 48
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 49 of 73 PageID 732


RESPONSE: The NRA incorporates its responses to paragraphs 1 through 124 as though

copied verbatim herein.

       126.    The NRA, and LaPierre, individually, intentionally and with full knowledge of their

existence, has tortiously interfered with AMc’s employment agreements with NRATV talents,

including those of North and Loesh. Each such contract is valid, having been entered into at the

behest of, and approved by, the NRA. Each such contract is denominated in the Services

Agreement as a “Third Party NRA Contract.”

RESPONSE: The NRA denies the allegations in this paragraph.

       127.    The NRA has refused its contractual commitment to reimburse AMc for the costs

associated with the Third Party NRA Contracts, thus preventing AMc from funding salaries and

costs associated therewith.

RESPONSE: The NRA denies the allegations in this paragraph.

       128.    The NRA’s refusal to reimburse AMc has caused said contracts to lapse due to

nonpayment, thereby proximately causing injury to AMc and to the talents affected who

themselves are third party beneficiaries of the Services Agreement.

RESPONSE: The NRA lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and, therefore, denies them.

       129.    The NRA’s actions constitute tortious interference with contract, and have

proximately caused AMc financial harm in precise amounts yet to be determined, for which AMc

now sues.

RESPONSE: The NRA denies the allegations in this paragraph.

                                          Count Three
                                 (Declaratory Judgment – NRA)
                                     (28 USC §2201 et. seq.)



                                                 49
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 50 of 73 PageID 733


       130.    The allegations of fact set forth in paragraphs 1 through 129 are incorporated as

though copied verbatim herein.

RESPONSE: The NRA incorporates its responses to paragraphs 1 through 129 as though copied

verbatim herein.

       131.    AMc seeks a declaration that, by its actions, the NRA has waived and/or is estopped

from claiming that the confidentiality provision of the Services Agreement applies only to AMc.

Holding AMc to such one-sided interpretation prevents AMc from freely and fully responding to

allegations made by the NRA.

RESPONSE: The NRA admits that it appears that AMc seeks a declaration that, by its actions,

the NRA has waived and/or is estopped from claiming that the confidentiality provision of the

Services Agreement applies only to AMc. The NRA denies the allegations in the second sentence

of this paragraph.

       132.    The NRA has taken the position that the referenced contractual provision is one

sided and binding only on AMc. AMc disagrees with the NRA’s position, and a real and justiciable

controversy regarding this issue exists. AMc seeks a declaration that the NRA has waived such

provision, or by its action it is estopped from enforcing it.

RESPONSE: The NRA directs the Defendants and the Court to the referenced contract, which

was freely negotiated between the parties and in which AMc elected not to bargain for or obtain a

provision protecting its confidential information. The NRA denies the remaining allegations in

the first sentence. The NRA admits that it appears that “AMc seeks a declaration that [the NRA]

has waived such provision, or by its action it is estopped from enforcing it,” but denies the

remaining allegations in the second sentence of this paragraph.




                                                  50
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 51 of 73 PageID 734


       133.    Alternatively, AMc seeks a declaration by this Honorable Court that the

confidentiality provision of the Services Agreement is unconscionable under Code of Virginia

§8.2-302 as interpreted by the NRA.

RESPONSE: The NRA admits that AMc appears to seek a declaration from the Court concerning

the confidentiality provision of the Services Agreement; directs the Court to the referenced

Services Agreement and the Code of Virginia §8.2-302, which speak for themselves; and otherwise

denies the allegations in this paragraph.

       134.    AMc is entitled to, and seeks, its reasonable and necessary attorney’s fees incurred

in the prosecution of this claim.

RESPONSE: The NRA denies the allegations in this paragraph.

                                          Count Four
                                       (Fraud – LaPierre)

       135.    The allegations of fact set forth in paragraphs 1 through 134 are incorporated as

though copied verbatim herein.

RESPONSE: The NRA incorporates its responses to paragraphs 1 through 134 as though copied

verbatim herein. However, the NRA notes that this paragraph is more appropriately addressed in

Mr. LaPierre’s Answer to Defendants’ Amended Counterclaims and Third Party Complaint.

       136.    Statements of fact made to AMc personnel by LaPierre on the dates specified

hereinabove, and those made repeatedly throughout the duration of the parties’ relationship, but

particularly during the four (4) years leading up to the filing of this lawsuit, concerning NRATV’s

performance analytics, commentators, and the Third Party NRA Contracts, were false, were known

by LaPierre to be false, were made with intent to deceive AMc and to lure it into exposing itself

to financial obligations, were relied upon by AMc to its detriment, and, as a result, AMc has

suffered damages in excess of $40 million for which it now sues.


                                                51
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 52 of 73 PageID 735


RESPONSE: The NRA notes that this paragraph is more appropriately addressed in Mr.

LaPierre’s Answer to Defendants’ Amended Counterclaims and Third Party Complaint.


       137.   Due to the intentional, malicious nature of the NRA and LaPierre’s conduct, AMc

also seeks exemplary damages in this matter in an amount to be determined at trial.

RESPONSE: The NRA notes that this paragraph is more appropriately addressed in Mr.

LaPierre’s Answer to Defendants’ Amended Counterclaims and Third Party Complaint.

                                            Count Five
                                    (Breach of Contract – NRA)

       138.   The allegations contained in paragraphs 1 through 137 are incorporated as though

copied verbatim herein.

RESPONSE: The NRA incorporates its responses to paragraphs 1 through 137 as though copied

verbatim herein.

       139.   Under the 2018 Amendment to the Services Agreement, the NRA is required to

       make timely payments in response to invoices received from AMc. The Amendment states:

              NRA acknowledges that its failure to pay such an invoice within 30
              days will cause substantial financial damage to AMc. Accordingly,
              if at any time NRA fails to timely pay the invoice, NRA agrees that
              it shall post a $3,000,000 letter of credit (the “LOC”) for the benefit
              of AMc. The LOC shall continue in existence for the term of the
              Agreement and shall be maintained at $3,000,000 at all times.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

       140.   The NRA has failed to make timely payments on AMc’s invoices. Specifically, the

NRA failed to pay the following fee service invoices within the 30-day time period required by

the Services Agreement:

              Invoice 158196 for $451,201.63 dated June 1, 2018
              Invoice 158197 for $894,075.80 dated June 1, 2018

                                                52
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 53 of 73 PageID 736


                Invoice 158198 for $299,297.00 dated June 1, 2018
                Invoice 158174 for $190,443.00 dated June 1, 2018
                Invoice 159037 for $190,443.00 dated July 1, 2018
                Invoice 159056 for $451,201.63 dated July 1, 2018
                Invoice 159057 for $894,075.80 dated July 1, 2018
                Invoice 159058 for $299,297.00 dated July 1, 2018

RESPONSE: The NRA lacks information sufficient to admit or deny the factual allegations in

this paragraph and, therefore, denies them.

       141.     The NRA’s failure to make these eight fee payments within the contractually

required 30-day period after the invoice date caused substantial damage to AMc.

RESPONSE: The NRA lacks sufficient information or belief to admit or deny the allegations

and, therefore, denies them.


Breach of NRA’s Obligations to Pay for Services Rendered During Litigation.

       142.     Following the NRA’s first lawsuit in Virginia, the NRA continued to request

services from AMc, AMc performed those services, but the NRA has failed and refused to pay the

monthly invoices submitted by AMc.

RESPONSE: The NRA admits that AMc continued to provide services to the NRA after the filing

of the first lawsuit in Virginia. The NRA denies the remaining factual allegations in this paragraph.

       143.     On Tuesday, April 30, 2019, Nader Tavangar, EVP/Managing Director of Mercury

sent the May Monthly Fee invoices (dated May 1, 2019) to the NRA (Treasurer Craig Spray, Rick

Tedrick, Lisa Supemaugh, and Duane Reno) via email, as per normal course of business.

RESPONSE: The NRA responds that the referenced email is a document which speaks for itself.

       144.     Craig Spray is the NRA Treasurer with responsibility for receiving and paying the

AMc invoices.

RESPONSE: The NRA admits that Craig Spray is the NRA Treasurer of the NRA.



                                                 53
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                   Page 54 of 73 PageID 737


          145.   The invoices that were dated May 1, 2019 and emailed on April 30, 2019 contained

eight invoices to the NRA totaling $1,696,466.95 and three invoices to the NRA Foundation

totaling $375,000. The NRA Foundation paid its $375,000 invoice without question. The NRA

failed to pay any portion of its invoices totaling $1,696,466.95.

RESPONSE: The NRA admits that the invoices referenced above exist. The NRA admits that

the NRA Foundation paid the $375,000 invoice, but denies that it was “without question.” The

NRA denies the remaining allegations in this paragraph.

          146.   These eleven invoices are accurately summarized in the chart below:

 Invoice Number Job Number                         Job Title                       Invoice
                                                                                   Amount
 NRA
 166339               19-MG/NR-001                 Strategic Management                 $258,613.17
 166340               19-NR-001                    Talent Fee                           $680,355.45
 166341               19-NR-002                    NRATV Programming C4                 $185,416.67
 166342               19-NR-003                    Monthly Video Support C4             $104,166.67
 166343               19-NR-004                    Support Staff Fee                    $200,702.50
 166344               19-NR-005                    Online/Digital Management Fee        $107,212.50

 166345               19-NR-006                    Business Intelligence/Data            $35,416.66
                                                   Resources/Analytics
 166346               19-NRAF-002                  A1F 8/19 ISSUE                        $124,583.33
 Total                                                                                 $1,696,466.95
 NRA
 Foundation
 166347               19-NRF-001                   NRATV Programming C3                 $250,000.00
 166348               19-NRF-002                   Monthly Video Support C3              $62,500.00
 166349               19-NRF-003                   FSP Production Ongoing C3             $62,500.00
 Total                                                                                  $375,000.00

RESPONSE: The NRA lacks sufficient information to admit or deny the allegations in this

paragraph and, therefore, denies them.

          147.   These monthly, annualized fee invoices are sent every month per the approved 2019

budget.

RESPONSE: The NRA denies the allegations in this paragraph.

                                                54
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19               Page 55 of 73 PageID 738


       148.        Per the Services Agreement, Section III.E provides the following relevant

requirements:

                All sums payable to AMc under this Services Agreement shall be
                payable to AMc’s corporate headquarters in Oklahoma City,
                Oklahoma within 30 days of the invoice date . . . NRA shall notify
                AMc of any questions concerning any invoices within 10 business
                days after receipt.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

       149.     Consistent with the NRA’s practice in all prior months of the year, AMc did not

receive any questions or concerns regarding such invoices during the 10 business days following

the NRA’s receipt of the invoices.

RESPONSE: The NRA denies the allegations in this paragraph.

       150.     The NRA failed to pay the eight invoices issued to it on May 1, 2019 within the

required 30-day time period.

RESPONSE: The NRA denies the allegations in this paragraph.

       151.     As of June 3, 2019, AMc had not received payment from the NRA for the

$1,696,466.95 in monthly fee invoices.

RESPONSE: The NRA denies the allegations in this paragraph.

       152.     On June 3, 2019, AMc’s Chief Financial Officer, Winkler, personally called and

emailed NRA Treasurer Craig Spray regarding this missed payment. Spray did not return the email

message or call.

RESPONSE: The NRA denies the allegations in this paragraph.

       153.     On the afternoon of June 3, 2019, Melanie Montgomery, EVP/Management

Supervisor at AMc, called Spray leaving a detailed voicemail reminding him the past due invoices

covered May fees for April services which were never questioned. Spray did not return her call.

                                               55
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                Page 56 of 73 PageID 739


RESPONSE: The NRA denies the allegations in this paragraph.

         154.   On June 4, 2019, AMc’s Chief Financial Officer sent by email a letter addressing

the now past due invoices and demanded that the NRA pay the $1,696,466.95 and post the $3

million Letter of Credit, as required under the Services Agreement.

RESPONSE: The NRA denies the allegations in this paragraph.

         155.   On June 5, 2019, AMc received a letter from NRA’s designee, Andrew

Arulanandam, with a copy to LaPierre, Spray, and Frazer stating that the NRA declines to post the

Letter of Credit.

RESPONSE: The referenced letter is a document which speaks for itself. No response is required.

         156.   Rather than pay the invoices or post a Letter of Credit, the NRA began a series of

correspondences wherein they sought to belatedly request additional and irrelevant information

about the invoices, long after the ten-day period for questioning the invoices had expired, as

provided in Section III.E of the Services Agreement.

RESPONSE: The NRA denies the allegations in this paragraph.

Supplemental Claim for Breach of the NRA’s Obligation to Pay Invoices for Services Prior
to Termination.

         157.   AMc issued additional invoices for work performed up to the date of termination

of the Services Agreement and those invoices remain past due and unpaid, as shown in the table

below:


   Invoice Invoice Date                                                               Invoice
  Number                 Job Number              Job Title                            Amount
    NRA
166104     4/15/2019    18-NR-296   ‘19 A/M Travel                                $1,935.08
166106     4/15/2019    19-NR-049   ‘20 A/M Logo                                  $10,000.00
166107     4/15/2019    19-NR-051   ‘19 A/M Radio                                 $5,488.25
                                    Publications Google Ad Manager
166108     4/15/2019    19-NR-062   Website Staging & Integration                 $5,500.00
166109     4/15/2019    NR-LEGAL    Legal Fees                                    $81,810.84

                                                56
 Case 3:19-cv-02074-G Document 41 Filed 12/23/19        Page 57 of 73 PageID 740


   Invoice Invoice Date                                                  Invoice
  Number                 Job Number               Job Title              Amount
    NRA
166110     4/15/2019    NR-TRAV       Travel Expenses                 $13,725.51
                        19-MG/NR-
166339     5/1/2019     001           Strategic Management            $258,613.17
166340     5/1/2019     19-NR-001     Talent Fee                      $680,355.45
166341     5/1/2019     19-NR-002     NRA TV Programming C4           $185,416.67
166342     5/1/2019     19-NR-003     Monthly Video Support C4        $104,166.67

166343     5/1/2019    19-NR-004      Support Staff Fee               $200,702.50
166344     5/1/2019    19-NR-005      Online/Digital Management Fee   $107,212.50
                                      Business Intelligence/Data
166345     5/1/2019    19-NR-006      Resources/Analytics             $35,416.66
                       19-NRAF-
166346     5/1/2019    002            AIF ISSUE                       $124,583.33
166804     5/17/2019   18-NR-431      ‘19 A/M Signage -Mechanical     $22,235.89
                                      Fundraising Consulting State
166805     5/17/2019   19-NR-010      Registrations                   $230.00
166806     5/17/2019   19-NR-045      ‘19 A/M Backstage Signage       $1,009.75
166807     5/17/2019   19-NR-051      ‘19 A/M Radio                   $14.81
166808     5/17/2019   19-NR-056      ‘19 A/M Media Kit Premium       $1,422.16
166809     5/17/2019   NR-TRAV        Travel Expenses                 $3,401.82
167007     5/17/2019   18-NR-296      ‘19 A/M Travel                  $21,936.68
                       19-MG/NR-
167037     6/1/2019    001            Strategic Management            $258,613.17
167038     6/1/2019    19-NR-001      Talent Fee                      $680,355.45
167039     6/1/2019    19-NR-002      NRA TV Programming C4           $185,416.67
167040     6/1/2019    19-NR-003      Monthly Video Support C4        $104,166.67
167041     6/1/2019    19-NR-004      Support Staff Fee               $200,702.50
167042     6/1/2019    19-NR-005      Online/Digital Management Fee   $107,212.50
167043     6/1/2019    19-NR-006      Business Intelligence/Data      $35, 416.66
                                      Resources/Analytics
                       19-NRAF-
167044     6/1/2019    003            AIF ISSUE                       $124,583.33
167453     6/12/2019   18-NR-296      ‘19 A/M Travel                  $24.77
167454     6/12/2019   18-NR-431      ‘19 A/M Signage - Mechanical    $33,572.64
167455     6/12/2019   18-NR-441      ‘19 A/M Photography             $18,350.00
167456     6/12/2019   18-NR-443      ‘19 A/M NRA TV Set Production   $1,352.98
167457     6/12/2019   18-NR-445      ‘19 A/M Podium Signage          $10,588.50
167458     6/12/2019   19-NR-031      ‘19 A/M GROF Presentation       $650.00
167448     6/12/2019   19-NRM-001     ‘19 A/M Digital Media           $7,915.03
167449     6/12/2019   19-NR-029      ‘19 A/M Media                   ($13,689.50)

                                        57
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                   Page 58 of 73 PageID 741


  Invoice Invoice Date                                                                    Invoice
  Number                       Job Number                    Job Title                    Amount
   NRA
                                               Fundraising Consulting State
168015        7/9/2019        19-NR-010        Registrations                          $204.98
169524        9/30/2019       NR-LEGAL         Legal Fees                             $264,008.09
Total                                                                                 $3,884,622.18
    NRA
 Foundation
167045        6/1/2019        19-NRF-001       NRATV Programming C3                   $250,000.00
167046        6/1/2019        19-NRF-002       Monthly Video Support C3               $62,500.00
167047        6/1/2019        19-NRF- FSP      Production Ongoing C3                  $62,500.00
Total                                                                                 $375,000.00
Total A/R                                                                             $3,995,614.09

RESPONSE: The NRA lacks sufficient information to admit or deny the allegations in this

paragraph and, therefore, denies them.

       158.    The NRA has failed and refused to pay those invoices. Such failure is another

breach of contract by the NRA.

RESPONSE: The NRA denies the allegations in this paragraph.

Supplemental Claim for the NRA’s Breach of Indemnification Clause of the Services
Agreement.

       159.    Section V.B.1 of the Services Agreement also requires the NRA to indemnify and

reimburse AMc for any expenses it may incur that arise from a government agency seeking

equitable or other relief against the NRA or that relate to actions that AMc has taken at the direction

of the NRA.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

       160.    The NRA has been the subject of various government inquiries that have imposed

costs and expenses on AMc to produce records, negotiate with government investigators, seek




                                                  58
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                Page 59 of 73 PageID 742


waivers of confidentiality from the NRA, and generally cooperate to the extent that the NRA

allows AMc to cooperate.

RESPONSE: The NRA admits that it has been the subject of government inquiries. The NRA

lacks sufficient information to admit or deny the remaining allegations in this paragraph and, and

therefore denies them.

        161.    AMc’s expenses relating to the government inquiries continue to grow as

government focus on the NRA becomes more intense, and the NRA’s resistance to such

investigations becomes more adversarial. The full amount of such indemnification damages will

be presented at trial.

RESPONSE: The NRA lacks sufficient information to admit or deny the allegations in this

paragraph and therefore denies them.

        162.    The NRA’s refusal to pay indemnification expenses relating to government

investigations constitutes an additional breach of the Services Agreement. Breach of NRA’s

Obligation to Post a $3 Million Letter of Credit.

RESPONSE: The NRA denies the allegations in this paragraph and notes that this paragraph

contains legal conclusions for which no response is required. The Services Agreement is a

document which speaks for itself.

        163.    The 2018 Agreement expressly provided for a remedy to avoid substantial harm to

AMc in the event that the NRA is delinquent in paying AMc’s invoices.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

        164.    Per the 2018 Amendment, Section II.E, provides the following relevant

        requirement:



                                                59
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 60 of 73 PageID 743


               NRA acknowledges that its failure to pay such an invoice within 30
               days will cause substantial financial damage to AMc. Accordingly,
               if at any time NRA fails to timely pay the invoice, NRA agrees that
               it shall post a $3,000,000 letter of credit for the benefit of AMc.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

       165.    The NRA failed to comply with the contract requirement that it “shall” post a $3

million LOC for the benefit of AMc in the event that it is late on a single payment of fees.

RESPONSE: The NRA denies the allegations in this paragraph and notes that this paragraph

contains legal conclusions for which no response is required. The Services Agreement is a

document which speaks for itself.

Breach of NRA’s Obligation to Pay Invoices Timely

       166.    Section V, Billing and Payment, contains the following Subsection E:

               All sums payable to AMC under this Services Agreement shall be
               payable at AMc’s corporate headquarters in Oklahoma City,
               Oklahoma within 30 days of the invoice date. Any amounts not
               received by AMc within 60 days from the date of the invoice shall
               bear interest at the rate of 1.0 percent per month from the date of the
               invoice until paid.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

       167.    In addition to the late payment of fees listed, supra, the NRA routinely was

substantially late with respect to reimbursing AMc for other expenses. For example, the NRA took

133 days to pay for the cost of CG Magazine ‘18, Issue 5 invoiced for $269,000. The NRA also

delayed 133 days before paying $90,000 for Website Unification.

RESPONSE: The NRA denies the allegations in this paragraph.

       168.    The NRA was late in paying at least 80 separate invoices issued by AMc during the

second half of 2018.

                                                 60
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 61 of 73 PageID 744


RESPONSE: The NRA denies the allegations in this paragraph.

       169.    Pursuant to the terms of Section V.E, the NRA owes AMc interest at the rate of 1

percent per month on all late paid invoices. Despite the contractual requirement to pay interest, the

NRA has failed to pay any such interest and such failure is a material breach of the Services

Agreement.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

       170.    Based on the contractual rate of 1 percent per month, the NRA owes AMc an

amount in excess of $38,000 in unpaid interest that it has failed to pay with respect to invoices

issued during 2018, and an amount that continues to accrue.

RESPONSE:. The NRA lacks sufficient information to admit or deny the allegations in this

paragraph.

       171.    During 2019, the NRA was late and still has not paid invoices for AMc services

prior to the termination of the Services Agreement. Interest on such unpaid invoices continues to

accrue while the invoices are unpaid. AMc will present evidence of pre-judgment interest at trial

with respect to all unpaid invoices.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

       172.    Under the Services Agreement, if the “NRA fails to diligently and in good faith

perform any of its obligations,” AMc may terminate the Services Agreement. The NRA has failed

to perform its payment obligations with diligence and good faith, and it has failed to fulfill the

contractual obligations to post a $3 million letter of credit and pay interest on late payments.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.
                                                 61
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 62 of 73 PageID 745


Obligation to Pay Costs to Return NRA Property.

        173.   Section XI.E of the Services Agreement mandates that “All charges for

accumulating [any and all NRA property] shall be approved and paid in advance of receipt by the

NRA.”

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

        174.   AMc worked diligently to catalogue and define the “NRA’s property, materials,

documents, Confidential Information, etc. that may be in AMc’s possession.” AMc reported that

the digital files alone exceed 1.7 petabytes (one petabyte is one million gigabytes).

RESPONSE: The NRA denies the allegation in this paragraph.

        175.   AMc issued an invoice for the accumulation charges for physical and digital assets

of the NRA. The NRA has failed to pay the $1.5 million invoiced amount that is the prerequisite

for the return of the NRA property and has therefore breached Section XI.E of the Services

Agreement.

RESPONSE: The NRA denies the allegations in this paragraph.

Breach of Obligation to Pay a Termination Fee

        176.   AMc terminated the Services Agreement pursuant to the 90-day notice provision

on May 29, 2019 and began to prepare for the orderly wrap up of services it was performing for

the NRA, including identifying NRA assets and preparing for the downsizing of its workforce.

RESPONSE: The NRA denies the allegations in this paragraph, in part because it lacks

information and belief to admit or deny the allegation and, therefore, denies it.


        177.   Section XI.F of the Services Agreement provides as follows:

               In consideration of the dedication of a substantial number of
               personnel and resources to provide the services under the
                                                 62
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                Page 63 of 73 PageID 746


              Agreement (and the necessity to maintain such staffing levels and
              resource allocations to enable AMc to continue to provide such
              services upon any renewals hereof), the NRA agrees to pay AMc a
              fair and equitable termination fee to compensate it for the inevitable
              severances and other reasonable costs incurred in conjunction with
              such expiration or termination. Such termination fees shall be
              negotiated in good faith by the parties and paid to AMc no later than
              the last day of this Agreement.

RESPONSE: The Services Agreement is a document which speaks for itself. No response is

required.

       178.   The NRA failed and refused to engage in any good faith negotiations required under

the Services Agreement to wrap up the relationship between AMc and the NRA. Such failure is

another breach by the NRA of the Services Agreement.

RESPONSE: The NRA denies the allegations in this paragraph.

       179.   The NRA failed to pay any termination fee and is in breach of this provision of the

Services Agreement.

RESPONSE: The NRA did not pay a termination fee because it was not obligated to do so and,

therefore, did not breach the Services Agreement.


       180.   The NRA was obligated to pay this termination fee no later than the last day of the

Services Agreement.

RESPONSE: The NRA denies the allegations in this paragraph, and notes that this paragraph

contains legal conclusions for which no response is required. The Services Agreement is a

document which speaks for itself.

       181.    The NRA breached its payment obligations under the Services Agreement long

before any alleged breach by AMc articulated by the NRA in its Amended Complaint.




                                               63
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                Page 64 of 73 PageID 747


RESPONSE: The NRA denies the allegations in this paragraph, and notes that this paragraph

contains legal conclusions for which no response is required. The Services Agreement is a

document which speaks for itself.

       182.    The breaches that occurred have caused AMc to incur damages, the amount of

which are not yet fully calculated.

RESPONSE: The NRA denies the allegations in this paragraph because it lacks sufficient

information to admit or deny them.

       183.    The breaches by the NRA are material as that term is defined under the Code of

Virginia, § 59-1-507.1.

RESPONSE: The NRA denies this allegation.

       184.    AMc, on its behalf and on behalf of its subsidiary Mercury Group, seeks recovery

of contract damages and severance remedies in the amount not less than $50 million and such other

relief as this Court deems just.

RESPONSE: The NRA admits that AMc and its subsidiary Mercury Group appear to be seeking

damages. The NRA denies the allegations in this paragraph because it lacks sufficient information

to admit or deny them.


                                      VI.   JURY DEMAND

       185.    AMc demands a trial by jury on all contested issues of fact.

RESPONSE: The NRA also demands a trial by jury.

                             VII.     CONCLUSION AND PRAYER

       WHEREFORE, PREMISES CONSIDERED, AMc, as Counter-Plaintiff and Third-Party

Plaintiff, prays that upon hearing, it be awarded judgment for damages as prayed for herein, pre-




                                               64
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                    Page 65 of 73 PageID 748


and post-judgment interest, attorney’s fees and costs, and such other relief to which it may be

entitled.

RESPONSE:The NRA denies that AMc is entitled to recover against the NRA, and denies that

AMc is entitled to any of the relief sought.


                   AFFIRMATIVE DEFENSES TO COUNTERCLAIMS
                         AND THIRD-PARTY COMPLAINT

                                         As to All Counts


                               AFFIRMATIVE DEFENSE NO. 1
                               (Failure to State a Claim for Relief)

        1.     The Counterclaims fail to state a claim for relief.

                               AFFIRMATIVE DEFENSE NO. 2
                                    (Doctrine of Fraud)

        2.     The Counterclaims are barred by the doctrine of fraud.

                               AFFIRMATIVE DEFENSE NO. 3
                                    (Promissory Estoppel)

        3.     The Counterclaims are barred by the doctrine of promissory estoppel.

                               AFFIRMATIVE DEFENSE NO. 4
                                      (Recoupment)

        4.     The Counterclaims are barred by the doctrine of recoupment.

                               AFFIRMATIVE DEFENSE NO. 5
                                        (Setoff)

        5.     The Counterclaims are barred by the doctrine of setoff.

                               AFFIRMATIVE DEFENSE NO. 6
                                        (Fault)

        6.     The Counterclaims are barred by AMc’s fault.

                               AFFIRMATIVE DEFENSE NO. 7
                                      (Mitigation)

                                                65
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                   Page 66 of 73 PageID 749



       7.      Counter-Plaintiff’s damages, if any, are self-inflicted, and in any event Counter-

Plaintiff has not mitigated its damages, if they exist.

                               AFFIRMATIVE DEFENSE NO. 8
                                     (Unclean Hands)

       8.      Counter-Plaintiff comes to court with unclean hands, and therefore its claims for

equitable relief are barred.


                                           Count One
                               (Libel Per Se – NRA and LaPierre)

                               AFFIRMATIVE DEFENSE NO. 1
                                     (Public Person)

       1.      Counter-Plaintiff is not a “private person”, and in any event has waived its

argument that it is a “private person” by thrusting itself to the forefront of a controversy of general

and public interest.

                               AFFIRMATIVE DEFENSE NO. 2
                                        (Truth)

       2.      The challenged statements are true.


                               AFFIRMATIVE DEFENSE NO. 3
                                     (Substantial Truth)

       3.      The challenged statements are substantially true.

                               AFFIRMATIVE DEFENSE NO. 4
                                       (Opinion)

       4.      The challenged statements represent opinion.

                               AFFIRMATIVE DEFENSE NO. 5
                                     (Public Interest)

       5.      The challenged statements concern a matter of public interest and were made

without malice.

                                                  66
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                     Page 67 of 73 PageID 750


                                 AFFIRMATIVE DEFENSE NO. 6
                                       (No Actual Harm)

        6.       The challenged statements have caused no actual harm to Counter-Plaintiff.

                              AFFIRMATIVE DEFENSE NO. 7
  (Absolute Privilege for Attorney Communications Prior or Attendant to Judicial Proceeding)

        7.       To the extent Counter-Plaintiff challenges statements made by an attorney for the

NRA, the challenged statements enjoy absolute privilege because they were made preliminary to

or in connection with judicial proceedings.


                                AFFIRMATIVE DEFENSE NO. 8
                              (Qualified Privilege: Interest of Recipients)

        8.       The challenged statements were made to inform persons possessing an interest in

the information.

                                 AFFIRMATIVE DEFENSE NO. 9
                              (Qualified Privilege: Interest of Third Party)

        9.       The challenged statements were made in whole or in part for the protection of the

interests of a third party.

                               AFFIRMATIVE DEFENSE NO. 10
                          (Qualified Privilege: Employer Communications)

        10.      The challenged statements were made to inform an employment decision.

                                           Count Two
                   (Tortious Interference with Contract – NRA and LaPierre)

                                 AFFIRMATIVE DEFENSE NO. 1
                                        (Justification)

        1.       Counter-Plaintiffs’ claim for tortious interference is barred by the doctrine of

justification.

                                 AFFIRMATIVE DEFENSE NO. 2
                                        (Justification)

                                                   67
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 68 of 73 PageID 751



        2.      Counter-Defendant the NRA possesses good-faith belief in its legal right to

interfere with contract.

                                AFFIRMATIVE DEFENSE NO. 3
                                        (Privilege)

        3.      Counter-Plaintiff’s claim for tortious interference is barred by the doctrine of

privilege.

                                AFFIRMATIVE DEFENSE NO. 4
                                        (Privilege)

        4.      Counter-Defendant the NRA possesses an equal or superior interest to Counter-

Plaintiff in the subject of the contract.


                                AFFIRMATIVE DEFENSE NO. 5
                                    (Doctrine of Immunity)

        5.      Counter-Plaintiff’s claim for tortious interference is barred by the doctrine of

immunity.

                                AFFIRMATIVE DEFENSE NO. 6
                                       (Contribution)

        6.      Counter-Plaintiff’s claim for tortious interference is barred by Counter-Plaintiff’s

own acts or omissions which caused or contributed to its alleged injuries.

                                           Count Three
                                  (Declaratory Judgment – NRA)
                                      (28 USC §2201 et seq.)

                                AFFIRMATIVE DEFENSE NO. 1
                                     (Article III Standing)

        1.      There is no justiciable case or controversy between the parties, at the time of the

filing of the Counterclaims and Third-Party complaint, concerning whether the Services

Agreement contains a confidentiality provision that runs in favor of AMc and, therefore, AMc


                                                 68
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 69 of 73 PageID 752


lacks Article III standing to pursue, and the Court lacks jurisdiction to hear, AMc’s claim for

declaratory relief.

                               AFFIRMATIVE DEFENSE NO. 2
                                    (Article III Standing)

        2.      There is no justiciable case or controversy between the parties, at the time of the

filing of the Counterclaims and Third-Party complaint, concerning whether the confidentiality

provision in the Services Agreement has been waived and/or is unconscionable and, therefore,

AMc lacks Article III standing to pursue, and the Court lacks jurisdiction to hear, AMc’s claim for

declaratory relief.

                               AFFIRMATIVE DEFENSE NO. 3
                                    (Article III Standing)

        3.      AMc lacks Article III standing to seek any relief other than a declaratory judgment

that AMc has some type of confidentiality provision in the Services Contract. To the extent AMc

contends there should be awarded an alternative relief, such relief does not remedy or solve the

Article III controversy AMc alleges, namely that it does not have a confidentiality provisions that

runs in its favor in the Services Agreement.

                               AFFIRMATIVE DEFENSE NO. 4
                                    (Article III Standing)

        4.      There is no justiciable case or controversy between the parties, at the time of the

filing of the Counterclaims and Third-Party Complaint, as to whether AMc is bound by the

confidentiality provision of the contract. AMc therefore lacks Article III standing to pursue, and

this Court lacks jurisdiction to grant, AMc’s request for a declaratory judgment that the

confidentiality provision of the contract is not binding on AMc.

                               AFFIRMATIVE DEFENSE NO. 5
                                   (Impossibility of Waiver)



                                                69
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                   Page 70 of 73 PageID 753


        5.      Counter-Plaintiff’s claim for a declaratory judgment that the NRA has waived the

confidentiality provision in the Services Agreement is barred because it is not possible to waive a

contractual confidentiality provision through conduct as a matter of law.

                               AFFIRMATIVE DEFENSE NO. 6
                                (Doctrine of Litigation Privilege)

        6.      Counter-Plaintiffs’ counterclaim for a declaratory judgment that the NRA has

waived the confidentiality provision in the Services Agreement is barred based on the doctrine of

litigation privilege.

                               AFFIRMATIVE DEFENSE NO. 7
                                 (Counter-Plaintiff’s Conduct)

        7.      Counter-Plaintiff’s counterclaim for declaratory judgment is barred on account of

its own its tortious conduct and/or its own breaches of the Services Agreement, including breaches

of its obligations under the confidentiality provision.

                               AFFIRMATIVE DEFENSE NO. 8
                                    (Inadequate Pleading)

        8.      Counter-Plaintiffs’ counterclaim for a declaratory judgment that the confidentiality

provision is unconscionable is barred because it makes no allegation, and there is no factual basis

to support an allegation, that at the time of the contract there was gross disparity in value exchanged

between the parties such that oppressive influences affected the agreement to such an extent that

the process was unfair.

                                           Count Four
                                        (Fraud – LaPierre)

Affirmative defenses against Count Four are more appropriately addressed in Mr. LaPierre’s

Amended Answer to Defendants’ Amended Counterclaims and Third Party Complaint.

                                           Count Five
                                   (Breach of Contract – NRA)


                                                  70
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                  Page 71 of 73 PageID 754


                               AFFIRMATIVE DEFENSE NO. 1
                                   (Failure to State a Claim)

       1.      AMc’s Counterclaim fails to state a claim upon which relief can be granted.


                               AFFIRMATIVE DEFENSE NO. 2
                                     (Unclean Hands)

       2.      AMc’s claims are barred, in whole or in part, by the doctrine of unclean hands.


                               AFFRIMATIVE DEFENSE NO. 3
                                        (Waiver)

       3.      As a result of AMc’s conduct, works, and/or actions, AMc’s Counterclaim is

barred, in whole or in part, by the doctrine of waiver.


                               AFFIRMATIVE DEFENSE NO. 4
                                (Justified and Good Faith Actions)

       4.      AMc’s Counterclaim is barred, in whole or in part, because the NRA’s actions were

at all times justified, in good faith, in compliance with law, and not improper.

                               AFFIRMATIVE DEFENSE NO. 5
                                       (No Injury)

       5.      To the extent that AMc suffered any injury, such injury was not caused by the NRA.

                               AFFIRMATIVE DEFENSE NO. 6
                                      (No Damages)

       6.      AMc failed to allege sufficient facts to support the damages claimed.


                               AFFIRMATIVE DEFENSE NO. 7
                                    (Failure to Mitigate)

       7.      AMc failed to mitigate damages.


                               AFFIRMATIVE DEFENSE NO. 8
                                    (Prior Material Breach)



                                                 71
Case 3:19-cv-02074-G Document 41 Filed 12/23/19               Page 72 of 73 PageID 755


    8.     AMc’s prior material breach of the Services Agreement excused the NRA’s

    performance under the agreement.


                          AFFIRMATIVE DEFENSE NO. 9
                        (Failure to Satisfy Conditions Precedent)

    9.     AMc failed to satisfy conditions precedent.


                         AFFIRMATIVE DEFENSE NO. 10
                             (Prior Fraudulent Conduct)

    1.     AMc’s claims are barred by its fraudulent conduct.


                         AFFIRMATIVE DEFENSE NO. 11
                            (Setoff and/or Recoupment)

    11.    The NRA is entitled to setoff and/or recoupment.




                                           72
  Case 3:19-cv-02074-G Document 41 Filed 12/23/19                 Page 73 of 73 PageID 756




                                                     _/s/ Michael J. Collins
                                                     Michael J. Collins (TX Bar No. 00785493)
                                                     Jason C. McKenney (TX Bar No. 24070245)
                                                     BREWER, ATTORNEYS & COUNSELORS
                                                     1717 Main Street, Suite 5900
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 653-4000
                                                     Facsimile: (214) 653-1015

                                                     Counsel for Plaintiff and Counter-Defendant
                                                     National Rifle Association of America



                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the above was served on all counsel of record via

the Court’s electronic notification system in accordance with the Federal Rules of Civil Procedure

on the 23rd day of December, 2019.



                                                     _/s/ Michael J. Collins_________________
                                                      Michael J. Collins




                                                73

4819-8972-4591.10
2277-09
